UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 201 5 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17706 QNB Corp. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2318082 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 15 North Third Street, P.O. Box 9005 Quakertown, PA 18951-9005 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (215) 538-5600 Not Applicable Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ☑ Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ☑ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at April 27, 2015 Common Stock, par value $0.625 QNB CORP. AND SUBSIDIARY FORM 10-Q QUARTER ENDED MARCH 31, 201 5 INDEX PAGE PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Consolidated Balance Sheets at March 31, 2015 and December 31, 2014 1 Consolidated Statements of Income for the Three Months Ended March 31, 2015 and 2014 2 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2015 and 2014 3 Consolidated Statement of Shareholders’ Equity for the Three Months Ended March 31, 2015 and 2014 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 64 ITEM 4. CONTROLS AND PROCEDURES 64 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 65 ITEM 1A. RISK FACTORS 65 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 65 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 65 ITEM 4. MINE SAFETY DISCLOSURES 65 ITEM 5. OTHER INFORMATION 65 ITEM 6. EXHIBITS 66 SIGNATURES 67 CERTIFICATIONS i QNB Corp. and Subsidiary CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, 2015 December 31, 2014 Assets Cash and due from banks $ 12,449 $ 11,102 Interest-bearing deposits in banks 32,804 7,143 Total cash and cash equivalents 45,253 18,245 Investment securities Trading 4,183 4,207 Available-for-sale (amortized cost $347,478 and $373,844) 350,810 375,219 Held-to-maturity (fair value $156 and $156) 146 146 Restricted investment in bank stocks 500 647 Loans held-for-sale 884 380 Loans receivable 570,708 555,282 Allowance for loan losses ) ) Net loans 562,730 547,281 Bank-owned life insurance 10,731 10,658 Premises and equipment, net 9,546 9,702 Accrued interest receivable 2,547 2,568 Other real estate owned 611 3,025 Net deferred tax assets 2,406 2,925 Other assets 2,571 2,132 Total assets $ 992,918 $ 977,135 Liabilities Deposits Demand, non-interest bearing $ 100,493 $ 86,920 Interest-bearing demand 243,406 251,986 Money market 65,841 58,199 Savings 217,180 211,240 Time 146,514 148,827 Time of $100 or more 91,031 94,420 Total deposits 864,465 851,592 Short-term borrowings 35,868 35,189 Accrued interest payable 325 344 Other liabilities 3,101 3,656 Total liabilities 903,759 890,781 Shareholders' Equity Common stock, par value $0.625 per share; authorized 10,000,000 shares; 3,496,198 shares and 3,481,227 shares issued; 3,331,629 and 3,316,658 shares outstanding 2,185 2,176 Surplus 15,151 14,819 Retained earnings 72,100 70,928 Accumulated other comprehensive income, net of tax 2,199 907 Treasury stock, at cost; 164,569 shares ) ) Total shareholders' equity 89,159 86,354 Total liabilities and shareholders' equity $ 992,918 $ 977,135 The accompanying notes are an integral part of the consolidated financial statements. 1 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data - unaudited) Three months ended March 31, 2014 Interest income Interest and fees on loans $ 5,881 $ 5,512 Interest and dividends on investment securities (AFS & HTM): Taxable 1,342 1,374 Tax-exempt 486 602 Interest on trading securities 41 23 Interest on interest-bearing balances and other interest income 57 16 Total interest income 7,807 7,527 Interest expense Interest on deposits Interest-bearing demand 166 160 Money market 36 27 Savings 196 189 Time 396 406 Time of $100 or more 295 263 Interest on short-term borrowings 31 29 Interest on long-term debt - 60 Total interest expense 1,120 1,134 Net interest income 6,687 6,393 Provision for loan losses - - Net interest income after provision for loan losses 6,687 6,393 Non-interest income Net gain on sale of investment securities 503 622 Net gain on trading activites 15 22 Fees for services to customers 402 399 ATM and debit card 362 348 Retail brokerage and advisory income 173 166 Bank-owned life insurance 70 72 Merchant Income 70 72 Net gain on sale of loans 63 7 Other 19 104 Total non-interest income 1,677 1,812 Non-interest expense Salaries and employee benefits 2,996 2,795 Net occupancy 454 446 Furniture and equipment 429 408 Marketing 210 218 Third party services 401 401 Telephone, postage and supplies 194 183 State taxes 174 151 FDIC insurance premiums 167 177 Other 502 433 Total non-interest expense 5,527 5,212 Income before income taxes 2,837 2,993 Provision for income taxes 701 697 Net income $ 2,136 $ 2,296 Earnings per share - basic $ 0.64 $ 0.70 Earnings per share - diluted $ 0.64 $ 0.70 Cash dividends per share $ 0.29 $ 0.28 The accompanying notes are an integral part of the consolidated financial statements. 2 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands - unaudited) Three months ended March 31, Before tax amount Tax expense (benefit) Net of tax amount Before tax amount Tax expense (benefit) Net of tax amount Net income $ 2,837 $ 701 $ 2,136 $ 2,993 $ 697 $ 2,296 Other comprehensive income: Net unrealized holding gains on securities: Unrealized holding gains arising during the period 2,460 836 1,624 3,297 1,121 2,176 Reclassification adjustment for gains included in net income ) Other comprehensive income 1,957 665 1,292 2,675 909 1,766 Total comprehensive income $ 4,794 $ 1,366 $ 3,428 $ 5,668 $ 1,606 $ 4,062 The accompanying notes are an integral part of the consolidated financial statements 3 QNB Corp. and Subsidiary CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Accumulated Number of Other (unaudited) Shares Common Retained Comprehensive Treasury (in thousands, except share and per share data) Outstanding Stock Surplus Earnings Income Stock Total Balance, December 31, 2014 3,316,658 $ 2,176 $ 14,819 $ 70,928 $ 907 $ ) $ 86,354 Net income - - - 2,136 - - 2,136 Other comprehensive income, net of tax - 1,292 - 1,292 Cash dividends declared ($0.29 per share) - - - ) - - ) Stock issued in connection with dividend reinvestment and stock purchase plan 7,944 5 215 - - - 220 Stock issued for options exercised 7,027 4 77 - - - 81 Tax benefit of stock options exercised - - 19 - - - 19 Stock-based compensation expense - - 21 - - - 21 Balance, March 31, 2015 3,331,629 $ 2,185 $ 15,151 $ 72,100 $ 2,199 $ ) $ 89,159 Accumulated Number of Other (unaudited) Shares Common Retained Comprehensive Treasury (in thousands, except share and per share data) Outstanding Stock Surplus Earnings Income (Loss) Stock Total Balance, December 31, 2013 3,271,658 $ 2,148 $ 13,747 $ 65,618 $ ) $ ) $ 75,625 Net income - - - 2,296 - - 2,296 Other comprehensive income, net of tax - 1,766 - 1,766 Cash dividends declared ($0.28 per share) - - - ) - - ) Stock issued in connection with dividend reinvestment and stock purchase plan 7,534 5 182 - - - 187 Stock issued for options exercised 4,994 3 22 - - - 25 Tax benefit of stock options exercised - - 10 - - - 10 Stock-based compensation expense - - 19 - - - 19 Balance, March 31, 2014 3,284,186 $ 2,156 $ 13,980 $ 66,996 $ ) $ ) $ 79,010 The accompanying notes are an integral part of the consolidated financial statements. 4 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three months ended March 31, 2014 Operating Activities Net income $ 2,136 $ 2,296 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 266 275 Net gain on investment securities available-for-sale ) ) Net loss on sale of other real estate owned, repossessed assets and premises and equipment 69 - Net gain on sale of loans ) (7 ) Proceeds from sales of residential mortgages held-for-sale 1,933 131 Origination of residential mortgages held-for-sale ) ) Income on bank-owned life insurance ) ) Stock-based compensation expense 21 19 Deferred income tax provision ) 47 Net change in trading securities 24 ) Net increase in income taxes payable 828 539 Net decrease (increase) in accrued interest receivable 21 ) Amortization of mortgage servicing rights and change in valuation allowance 20 11 Net amortization of premiums and discounts on investment securities 588 564 Net decrease in accrued interest payable ) ) Increase in other assets ) ) Decrease in other liabilities ) ) Net cash provided by (used in) operating activities 918 ) Investing Activities Proceeds from payments, maturities and calls of investment securities available-for-sale 22,148 28,246 Proceeds from the sale of investment securities available-for-sale 7,595 12,581 Purchases of investment securities available-for-sale ) ) Proceeds from redemption of investment in restricted bank stock 872 803 Purchase of restricted bank stock ) ) Net increase in loans ) ) Net purchases of premises and equipment ) ) Proceeds from sales of other real estate owned and repossessed assets 2,375 - Net cash provided by investing activities 13,182 11,489 Financing Activities Net increase in non-interest bearing deposits 13,573 4,042 Net decrease in interest-bearing deposits ) ) Net increase (decrease) in short-term borrowings 679 ) Tax benefit from exercise of stock options 19 10 Cash dividends paid, net of reinvestment ) ) Proceeds from issuance of common stock 194 115 Net cash provided by (used in) financing activities 12,908 ) Increase in cash and cash equivalents 27,008 6,055 Cash and cash equivalents at beginning of year 18,245 16,286 Cash and cash equivalents at end of period $ 45,253 $ 22,341 Supplemental Cash Flow Disclosures Interest paid $ 1,139 $ 1,152 Income taxes paid - 100 Non-cash transactions: Transfer of loans to repossessed assets or other real estate owned 61 - The accompanying notes are an integral part of the consolidated financial statements 5 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of QNB Corp. and its wholly-owned subsidiary, QNB Bank (the “Bank”). The consolidated entity is referred to herein as “QNB” or the “Company”. All significant intercompany accounts and transactions are eliminated in the consolidated financial statements. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in QNB's 2014 Annual Report incorporated in the Form 10-K. Operating results for the three month period ended March 31, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. The unaudited consolidated financial statements reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of operations for the interim period and are of a normal and recurring nature. For comparative purposes, prior year’s consolidated financial statements have been reclassified to conform to the report classifications of the current year. The reclassifications had no effect on net income. Tabular information, other than share and per share data, is presented in thousands of dollars. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from such estimates. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2015, for items that should potentially be recognized or disclosed in these financial statements. 2. RECENT ACCOUNTING PRONOUNCEMENTS In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606). This ASU was issued to help improve comparability of revenue recognition practices across entities, industries, jurisdictions, and capital markets. The ASU’s core principle is that a company will recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In addition, this update specifies the accounting for certain costs to obtain or fulfill a contract with a customer and expands disclosure requirements for revenue recognition. This ASU is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. QNB is evaluating the effect of adopting this new ASU. In August 2014, the FASB issued ASU 2014-14, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40). The amendments in this Update require that a mortgage loan be derecognized and that a separate other receivable be recognized upon foreclosure if the following conditions are met: (1) the loan has a government guarantee that is not separable from the loan before foreclosure, (2) at the time of foreclosure, the creditor has the intent to convey the real estate property to the guarantor and make a claim on the guarantee, and the creditor has the ability to recover under that claim, and (3) at the time of foreclosure, any amount of the claim that is determined on the basis of the fair value of the real estate is fixed. Upon foreclosure, the separate other receivable should be measured based on the amount of the loan balance (principal and interest) expected to be recovered from the guarantor. The provisions in this ASU are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. QNB does not anticipate the adoption of this guidance will have a material impact on its financial statements but may result in expanded disclosures. 6 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) On January 9, 2015, the FASB issued ASU 2015-01 Extraordinary and Unusual Items (Subtopic 225-20) which eliminates from U.S. GAAP the concept of an extraordinary item. The Board released the new guidance as part of its simplification initiative, which, as explained in the ASU, is intended to “identify, evaluate, and improve areas of U.S. GAAP for which cost and complexity can be reduced while maintaining or improving the usefulness of the information provided to the users of financial statements.” To be considered an extraordinary item under existing U.S. GAAP, an event or transaction must be unusual in nature and must occur infrequently. Stakeholders often questioned the decision-usefulness of labeling a transaction or event as extraordinary and indicated that it is difficult to ascertain whether an event or transaction satisfies both criteria. In light of this feedback and in a manner consistent with its simplification initiative, the FASB decided to eliminate the concept of an extraordinary item. As a result, an entity will no longer (1) segregate an extraordinary item from the results of ordinary operations; (2) separately present an extraordinary item on its income statement, net of tax, after income from continuing operations; and (3) disclose income taxes and earnings-per-share data applicable to an extraordinary item. However, the ASU does not affect the reporting and disclosure requirements for an event that is unusual in nature or that occurs infrequently. For all entities, the ASU is effective for annual periods beginning after December 15, 2015, and interim periods within those annual periods. Entities may apply the guidance prospectively or retrospectively to all prior periods presented in the financial statements. If an entity chooses to apply the guidance prospectively, it must disclose whether amounts included in income from continuing operations after adoption of the ASU are related to events and transactions previously recognized and classified as extraordinary items before the date of adoption. Early adoption is permitted if the guidance is applied as of the beginning of the annual period of adoption. QNB is evaluating the effect of adopting this new ASU. On February 18, 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810): Amendments to the Consolidation Analysis , which amends the consolidation requirements in ASC 810 and significantly changes the consolidation analysis required under U.S. GAAP. The amendments include the following: ● Limited partnerships will be variable interest entities (VIEs), unless the limited partners have either substantive kick-out or participating rights. Although more partnerships will be VIEs, it is less likely that a general partner will consolidate a limited partnership. ● The ASU changes the effect that fees paid to a decision maker or service provider have on the consolidation analysis. Specifically, it is less likely that the fees themselves will be considered a variable interest, that an entity will be a VIE, or that consolidation will result. ● The ASU significantly amends how variable interests held by a reporting entity’s related parties or de facto agents affect its consolidation conclusion. Specifically, the ASU will result in less frequent performance of the related-party tiebreaker test (and mandatory consolidation by one of the related parties) than under current U.S. GAAP. ● For entities other than limited partnerships, the ASU clarifies how to determine whether the equity holders (as a group) have power over the entity (this will most likely result in a change to current practice). The clarification could affect whether the entity is a VIE. This ASU will be effective for periods beginning after December 15, 2015, for public companies. For private companies and not-for-profit organizations, the ASU will be effective for annual periods beginning after December 15, 2016; and for interim periods, beginning after December 15, 2017. Early adoption is permitted, including adoption in an interim period. QNB does not anticipate the adoption of this guidance will have a material impact on its financial statements. On April 7, 2015, the FASB issued ASU 2015-03, Interest—Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs , which changes the presentation of debt issuance costs in financial statements. Under the ASU, an entity presents such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs is reported as interest expense. For public business entities, the guidance in the ASU is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. For entities other than public business entities, the guidance is effective for fiscal years beginning after December 15, 2015, and interim periods beginning after December 15, 2016. Early adoption is allowed for all entities for financial statements that have not been previously issued. Entities would apply the new guidance retrospectively to all prior periods (i.e., the balance sheet for each period is adjusted). QNB is evaluating the effect of adopting this new ASU. 7 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3 . STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY QNB sponsors stock-based compensation plans, administered by a Board Committee, under which both qualified and non-qualified stock options may be granted periodically to certain employees. Compensation cost has been measured using the fair value of an award on the grant date and is recognized over the service period, which is usually the vesting period. Stock-based compensation expense was approximately $21,000 and $19,000 for the three months ended March 31, 2015 and 2014, respectively. As of March 31, 2015, there was approximately $125,000 of unrecognized compensation cost related to unvested share-based compensation award grants that is expected to be recognized over the next 34 months. Options are granted to certain employees at prices equal to the market value of the stock on the date the options are granted. The 1998 Plan authorized the issuance of 220,500 shares. The time period during which any option is exercisable under the Plan is determined by the Committee but shall not commence before the expiration of six months after the date of grant or continue beyond the expiration of ten years after the date the option is awarded. The granted options vest ratably over a three-year period. As of March 31, 2015, there were 225,058 options granted, 60,244 options forfeited, 164,814 options exercised and no remaining options outstanding under this Plan. The 1998 Plan expired on March 10, 2008. The 2005 Plan authorizes the issuance of 200,000 shares. The terms of the 2005 Plan are identical to the 1998 Plan, except options expire five years after the grant date. As of March 31, 2015, there were 184,200 options granted, 55,225 options forfeited, 43,125 options exercised, and 85,850 options outstanding under this Plan. The 2005 Plan expired on March 15, 2015. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. QNB estimated the fair value of stock options on the date of the grant using the Black-Scholes option pricing model. The model requires the use of numerous assumptions, many of which are highly subjective in nature. The following assumptions were used in the option pricing model in determining the fair value of options granted during the period: Three months ended March 31, 2015 2014 Risk free interest rate % % Dividend yield Volatility Expected life (years) The risk-free interest rate was selected based upon yields of U.S. Treasury issues with a term approximating the expected life of the option being valued. Historical information was the primary basis for the selection of the expected dividend yield, expected volatility and expected lives of the options. The fair market value of options granted in the first three months of 2015 and 2014 was $4.38 and $3.81, respectively. 8 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3 . STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY (continued) Stock option activity during the three months ended March 31, 2015 is as follows: Number of options Weighted average exercise price Weighted average remaining contractual term (in years) Aggregate intrinsic value Outstanding at December 31, 2014 88,375 $ 23.27 Granted 21,000 29.25 Exercised 10,875 17.58 Forfeited 12,650 31.87 Outstanding at March 31, 2015 85,850 $ 24.19 2.97 $ 402 Exercisable at March 31, 2015 31,650 $ 20.83 1.35 $ 251 4. SHARE REPURCHASE PLAN The Board of Directors has authorized the repurchase of up to 100,000 shares of its common stock in open market or privately negotiated transactions. The repurchase authorization does not bear a termination date. There were no shares repurchased during the three months ended March 31, 2015. As of March 31, 2015, 57,883 shares were repurchased under this authorization at an average price of $16.97 and a total cost of $982,000. 5. EARNINGS PER SHARE The following sets forth the computation of basic and diluted earnings per share: Three months ended March 31, 2015 2014 Numerator for basic and diluted earnings per share - net income $ 2,136 $ 2,296 Denominator for basic earnings per share - weighted average shares outstanding 3,321,688 3,275,961 Effect of dilutive securities - employee stock options 12,114 11,108 Denominator for diluted earnings per share - adjusted weighted average shares outstanding 3,333,802 3,287,069 Earnings per share - basic $ 0.64 $ 0.70 Earnings per share - diluted $ 0.64 $ 0.70 There were 21,000 and 69,800 stock options that were anti-dilutive for the three-month periods ended March 31, 2015 and 2014, respectively. These stock options were not included in the above calculation. 9 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6. COMPREHENSIVE INCOME The following shows the components of accumulated other comprehensive income at March 31, 2015 and December 31, 2014: March 31, December 31, 2015 2014 Unrealized net holding gains on available-for-sale securities $ 3,816 $ 1,975 Unrealized losses on available-for-sale securities for which a portion of an other-than-temporary impairment loss has been recognized in earnings ) ) Accumulated other comprehensive income 3,332 1,375 Tax effect ) ) Accumulated other comprehensive income, net of tax $ 2,199 $ 907 The following table presents amounts reclassified out of accumulated other comprehensive income for the three months ended March 31, 2015 and 2014: Amount reclassified from accumulated other comprehensive income Details about accumulated other comprehensive income 2015 2014 Affected line item in the statement of income Unrealized net holding gains on available-for-sale securities $ 503 $ 622 Net gain on sale of investment securities Tax effect ) ) Provision for income taxes Accumulated other comprehensive income, net of tax $ 332 $ 410 Net of tax 7. INVESTMENT SECURITIES QNB engages in trading activities for its own account. Municipal securities that are held principally for resale in the near term are recorded in the trading account at fair value with changes in fair value recorded in non-interest income. There were net realized and unrealized gains of $15,000 and $156,000 at March 31, 2015 and December 31, 2014, respectively. Unrealized gains on trading activity related to trading securities still held at March 31, 2015 and December 31, 2014 totaled $30,000 and $24,000, respectively. Interest and dividends are included in interest income. Trading securities, at fair value, at March 31, 2015 and December 31, 2014 were as follows: Fair March 31, 2015 value State and municipal securities $ 4,183 Fair December 31, 2014 value State and municipal securities $ 4,207 10 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The amortized cost and estimated fair values of investment securities available-for-sale at March 31, 2015 and December 31, 2014 were as follows: Gross Gross unrealized unrealized Fair holding holding Amortized March 31, 2015 value gains losses cost U.S. Government agency $ 48,008 $ 280 $ ) $ 47,841 State and municipal 71,015 1,689 ) 69,394 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 130,600 2,316 ) 128,484 Collateralized mortgage obligations (CMOs) 84,868 508 ) 85,049 Pooled trust preferred 2,574 192 ) 3,519 Corporate debt 6,048 42 - 6,006 Equity 7,697 682 ) 7,185 Total investment securities available-for-sale $ 350,810 $ 5,709 $ ) $ 347,478 Gross Gross unrealized unrealized Fair holding holding Amortized December 31, 2014 value gains losses cost U.S. Government agency $ 62,665 $ 212 $ ) $ 62,925 State and municipal 72,569 1,500 ) 71,219 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 136,192 1,819 ) 134,839 Collateralized mortgage obligations (CMOs) 87,662 330 ) 88,632 Pooled trust preferred 2,439 160 ) 3,519 Corporate debt 6,037 30 - 6,007 Equity 7,655 1,022 ) 6,703 Total investment securities available-for-sale $ 375,219 $ 5,073 $ ) $ 373,844 The amortized cost and estimated fair value of securities available-for-sale by contractual maturity at March 31, 2015 are shown in the following table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Securities are assigned to categories based on contractual maturity except for mortgage-backed securities and CMOs which are based on the estimated average life of these securities and municipal securities that have been pre-refunded. Amortized March 31, 2015 Fair value cost Due in one year or less $ 9,110 $ 9,048 Due after one year through five years 249,057 246,677 Due after five years through ten years 63,433 62,614 Due after ten years 21,513 21,954 Equity securities 7,697 7,185 Total investment securities available-for-sale $ 350,810 $ 347,478 Proceeds from sales of investment securities available-for-sale were approximately $7,595,000 and $12,581,000 for the three months ended March 31, 2015 and 2014, respectively. 11 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) At March 31, 2015 and December 31, 2014, investment securities available-for-sale totaling approximately $183,571,000 and $206,774,000, respectively, of U.S. Government Agency and sponsored enterprises were pledged as collateral for repurchase agreements and deposits of public funds. The following table presents information related to the Company’s gains and losses on the sales of equity and debt securities, and losses recognized for the other-than-temporary impairment (“OTTI”) of these investments. Gains and losses on available-for-sale securities are computed on the specific identification method and included in non-interest income. Gross realized losses on equity and debt securities are net of other-than-temporary impairment charges: Three months ended March 31, 2015 Three months ended March 31, 2014 Other-than- Other-than- Gross Gross temporary Gross Gross temporary realized realized impairment realized realized impairment gains losses losses Net gains gains losses losses Net gains Equity securities $ 426 - $ - $ 426 $ 590 - $ - $ 590 Debt securities 88 $ ) 77 63 $ ) - 32 Total $ 514 $ ) $ - $ 503 $ 653 $ ) $ - $ 622 The tax expense applicable to the net realized gains for the three-month periods ended March 31, 2015 and 2014 amounted to approximately $171,000 and $211,000, respectively. QNB recognizes OTTI for debt securities classified as available-for-sale in accordance with FASB ASC 320, Investments – Debt and Equity Securities , which requires that we assess whether we intend to sell or it is more likely than not that the Company will be required to sell a security before recovery of its amortized cost basis less any current-period credit losses. For debt securities that are considered other-than-temporarily impaired and that we do not intend to sell and will not be required to sell prior to recovery of our amortized cost basis, the amount of the impairment is separated into the amount that is credit related (credit loss component) and the amount due to all other factors. The credit loss component is recognized in earnings and is the difference between the security’s amortized cost basis and the present value of its expected future cash flows discounted at the security’s effective yield. The remaining difference between the security’s fair value and the present value of future expected cash flows is due to factors that are not credit related and, therefore, is not required to be recognized as a loss in the income statement, but is recognized in other comprehensive income. For equity securities, once a decline in value is determined to be other-than-temporary, the value of the equity security is reduced to fair value and a corresponding charge to earnings is recognized. QNB believes that we will fully collect the carrying value of securities on which we have recorded a non-credit related impairment in other comprehensive income. The following table presents a roll forward of the credit loss component recognized in earnings. The credit loss component of the amortized cost represents the difference between the present value of expected future cash flows and the amortized cost basis of the security prior to considering credit losses. The beginning balance represents the credit loss component for debt securities for which OTTI occurred prior to the beginning of the year. Credit-impaired debt securities must be presented in two components based upon whether the current period is the first time the debt security was credit-impaired (initial credit impairment) or is not the first time the debt security was credit-impaired (subsequent credit impairments). No credit impairments were recognized during the first quarter of 2015 or 2014. 12 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The following table presents a summary of the cumulative credit-related other-than-temporary impairment charges recognized as components of earnings for debt securities still held by QNB: Three months ended March 31, 2015 2014 Balance, beginning of period $ 1,153 $ 1,271 Reductions: gain on payoff - - Additions: Initial credit impairments - - Subsequent credit impairments - - Balance, end of period $ 1,153 $ 1,271 The amortized cost and estimated fair values of investment securities held-to-maturity at March 31, 2015 and December 31, 2014 were as follows: March 31, 2015 December 31, 2014 Gross Gross Gross Gross unrealized unrealized unrealized unrealized Amortized holding holding Fair Amortized holding holding Fair cost gains losses value cost gains losses value State and municipal securities $ 146 $ 10 $ - $ 156 $ 146 $ 10 $ - $ 156 The amortized cost and estimated fair value of securities held-to-maturity by contractual maturity at March 31, 2015 are shown in the following table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized March 31, 2015 Fair value cost Due in one year or less - - Due after one year through five years $ 156 $ 146 Due after five years through ten years - - Due after ten years - - Total investment securities held-to-maturity $ 156 $ 146 There were no sales of investment securities classified as held-to-maturity during the three months ended March 31, 2015 or 2014. 13 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The following table indicates the length of time individual securities have been in a continuous unrealized loss position at March 31, 2015 and December 31, 2014: March 31, 2015 Less than 12 months 12 months or longer Total No. of Fair Unrealized Fair Unrealized Fair Unrealized securities value losses value losses value losses U.S. Government agency 11 $ 4,463 $ ) $ 9,654 $ ) $ 14,117 $ ) State and municipal 28 6,818 ) 3,978 ) 10,796 ) U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 23 28,768 ) 2,626 ) 31,394 ) Collateralized mortgage obligations (CMOs) 34 11,346 ) 30,494 ) 41,840 ) Pooled trust preferred 5 - - 2,081 ) 2,081 ) Equity 11 2,304 ) - - 2,304 ) Total 112 $ 53,699 $ ) $ 48,833 $ ) $ 102,532 $ ) December 31, 2014 Less than 12 months 12 months or longer Total No. of Fair Unrealized Fair Unrealized Fair Unrealized securities value losses value losses value losses U.S. Government agency 29 $ 15,466 $ ) $ 23,941 $ ) $ 39,407 $ ) State and municipal 39 3,452 ) 11,964 ) 15,416 ) U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 34 6,521 ) 38,586 ) 45,107 ) Collateralized mortgage obligations (CMOs) 51 2,003 ) 35,687 ) 37,690 ) Pooled trust preferred 5 - - 1,978 ) 1,978 ) Equity 7 1,303 ) - - 1,303 ) Total 165 $ 28,745 $ ) $ 112,156 $ ) $ 140,901 $ ) Management evaluates debt securities, which are comprised of U.S. Government agencies, state and municipalities, GSE mortgage-backed securities, and CMOs and corporate debt securities, for other-than-temporary impairment and considers the current economic conditions, the length of time and the extent to which the fair value has been less than cost, interest rates and the bond rating of each security. The unrealized losses at March 31, 2015 in U.S. Government agencies securities, state and municipal securities, mortgage-backed securities and CMOs are primarily the result of interest rate fluctuations. If held to maturity, these bonds will mature at par, and QNB will not realize a loss. The Company has the intent to hold the securities and does not believe it will be required to sell the securities before recovery occurs. QNB holds six pooled trust preferred securities as of March 31, 2015. These securities have a total amortized cost of approximately $3,519,000 and a fair value of $2,574,000. Five of the six securities have been in an unrealized loss position for more than twelve months. All of the pooled trust preferred securities are available-for-sale securities and are carried at fair value. 14 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The following table provides additional information related to pooled trust preferred securities (PreTSLs) as of March 31, 2015: Deal Class Book value Fair value Unreal-ized gains (losses) Realized OTTI credit loss (YTD 2015) Total recognized OTTI credit loss Moody's /Fitch ratings Current number of performing banks Current number of performing insurance companies Actual deferrals and defaults as a % of total collateral Total performing collateral as a % of outstanding bonds PreTSL IV Mezzanine* $ 243 $ 208 $ ) $ - $ (1 ) B1/B 5 - % % PreTSL XVII Mezzanine 752 535 ) - ) C/C 32 5 28.6 86.6 PreTSL XIX Mezzanine 988 527 ) - - C/C 38 12 13.3 92.8 PreTSL XXV Mezzanine 766 454 ) - ) C/C 46 5 28.3 87.5 PreTSL XXVI Mezzanine 469 357 ) - ) C/C 42 7 23.7 93.7 PreTSL XXVI Mezzanine 301 493 192 - ) C/C 42 7 23.7 93.7 $ 3,519 $ 2,574 $ ) $ - $ ) Mezzanine* - only class of bonds still outstanding (represents the senior-most obligation of the trust) On January 14, 2014, Regulators released a final interim rule authorizing retention of pooled trust preferred securities backed primarily by bank-issued trust preferred securities which included the PreTSLs held by QNB. During 2014, there was a noticeable increase in trading activity, as sellers disposed of non-exempted trust preferred securities. However, we believe most of these trades occurred under distress and do not represent trades made in an orderly market. Despite the trades that took place as discussed previously, the market for these securities at March 31, 2015 was not active and markets for similar securities also are not active, relative to historical levels of trading activity. The new issue market is also inactive and the market values for these securities are depressed relative to historical levels. Lack of liquidity in the market for trust preferred collateralized debt obligations, credit rating downgrades and market uncertainties related to the financial industry are all factors contributing to the temporary impairment of these securities. Although these securities are classified as available-for-sale, the Company has the intent to hold the securities and does not believe it will be required to sell the securities before recovery occurs. As illustrated in the previous table, these securities are comprised mainly of securities issued by banks, and to a lesser degree, insurance companies. QNB owns the mezzanine tranches of these securities, except for PreTSL IV which represent the senior-most obligation of the trust. On a quarterly basis we evaluate our debt securities for OTTI, which involves the use of a third-party valuation firm to assist management with the valuation. When evaluating these investments a credit-related portion and a non-credit related portion of OTTI are determined. The credit related portion is recognized in earnings and represents the expected shortfall in future cash flows. The non-credit related portion is recognized in other comprehensive income and represents the difference between the book value and the fair value of the security less any current quarter credit related impairment. For the three months ended March 31, 2015 and 2014, no other-than-temporary impairment charges representing credit impairment were recognized on our pooled trust preferred collateralized debt obligations. A discounted cash flow analysis provides the best estimate of credit related OTTI for these securities. Additional information related to this analysis follows: 15 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) All of the pooled trust preferred collateralized debt obligations held by QNB are rated lower than AA and are measured for OTTI within the scope of ASC 325 (formerly known as EITF 99-20), Recognition of Interest Income and Impairment on Purchased Beneficial Interests and Beneficial Interests That Continue to be Held by a Transferor in Securitized Financial Assets, and Amendments to the Impairment Guidance of EITF Issue No. 99-20 (formerly known as EITF 99-20-1). QNB performs a discounted cash flow analysis on all of its impaired debt securities to determine if the amortized cost basis of an impaired security will be recovered. In determining whether a credit loss exists, QNB uses its best estimate of the present value of cash flows expected to be collected from the debt security and discounts them at the effective yield implicit in the security at the date of acquisition or the prospective yield for those securities with prior OTTI charges. The discounted cash flow analysis is considered to be the primary evidence when determining whether credit related other-than-temporary impairment exists. Results of a discounted cash flow test are significantly affected by other variables such as the estimate of future cash flows (including prepayments), credit worthiness of the underlying banks and insurance companies and determination of probability and severity of default of the underlying collateral. The following provides additional information for each of these variables: ● Estimate of Future Cash Flows – Cash flows are constructed in an INTEXcalc valuation model. INTEX is a proprietary cash flow model recognized as the industry standard for analyzing all types of structured debt products. It includes each deal’s structural features updated with trustee information, including asset-by-asset detail, as it becomes available. The modeled cash flows are then used to determine if all the scheduled principal and interest payments of the investments will be returned. For purposes of the cash flow analysis, relatively modest rates of prepayment of 1% were forecasted. In addition to the base prepayment assumption, due to the enactment of the Dodd-Frank Act additional prepayment analysis was performed. First, trust preferred securities issued by banks with more than $15 billion in total assets at December 31, 2009 were identified. The current credit rating of these institutions was reviewed and it was assumed that any issuer with an investment grade credit rating would prepay their issuance as soon as possible, or July 1, 2015 for bank holding company subsidiaries of foreign banking organizations that have relied on Supervision and Regulation Letter SR-01-1. For those institutions rated below investment grade the holding companies’ approximate cost of long-term funding given their rating and marketplace interest rate was estimated. The following assumption was made; any holding company that could refinance for a cost savings of more than 2% will refinance and will do so as soon as possible, or July 1, 2015. Finally, for issuers not impacted by the Tier 1 regulatory capital legislation enacted by the Dodd-Frank Act, the issuers that have shown a recent history of prepayment of both floating rate and fixed rate issues were identified and it was assumed these issuers will prepay as soon as possible. ● Credit Analysis – A quarterly credit evaluation is performed for the companies comprising the collateral across the various pooled trust preferred securities. This credit evaluation considers any available evidence and focuses on capitalization, asset quality, profitability, liquidity, stock price performance, whether the institution has received TARP funding and whether the institution has shown the ability to generate additional capital either internally or externally. ● Probability of Default – A near-term probability of default is determined for each issuer based on its financial condition and is used to calculate the expected impact of future deferrals and defaults on the expected cash flows. Each issuer in the collateral pool is assigned a near-term probability of default based on individual performance and financial characteristics. Various studies suggest that the rate of bank failures between 1934 and 2008 were approximately 0.36%. Thus, in addition to the specific bank default assumptions used for the near term, future defaults on the individual banks in the analysis for 2016 and beyond the rate used is calculated based on using the above mentioned thirty-six basis points and factoring that number based on a comparison of key financial ratios of active individual issuers without a short-term probability of default compared to all FDIC insured banks. 16 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) ● Severity of Loss – In addition to the probability of default discussed above, a severity of loss (projected recovery) is determined in all cases. In the current analysis, the severity of loss ranges from 0% to 100% depending on the estimated credit worthiness of the individual issuer. Based on information from various published studies, a 95% severity of loss was utilized for defaults projected in 2016 and thereafter. In addition to the above factors, the evaluation of impairment also includes a stress test analysis which provides an estimate of future risk for each tranche. This stressed breakpoint is then compared to the level of assets with credit concerns in each tranche. This comparison allows management to identify those pools that are at a greater risk for a future adverse change in cash flows so the asset quality in those pools can be monitored more closely for potential deterioration of credit quality. Based upon the analysis performed by management as of March 31, 2015, it is probable that we will collect all contractual principal and interest payments on one of our six pooled trust preferred securities, PreTSL XIX. The expected principal shortfall on the remaining pooled trust preferred securities resulted in credit related other-than-temporary impairment charges in previous years. All of these pooled trust preferred securities held by QNB could be subject to additional write-downs in the future if additional deferrals and defaults occur. 8. LOANS & ALLOWANCE FOR LOAN LOSSES Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are stated at the principal amount outstanding, net of deferred loan fees and costs. Interest income is accrued on the principal amount outstanding. Loan origination and commitment fees and related direct costs are deferred and amortized to income over the term of the respective loan and loan commitment period as a yield adjustment. Loans held-for-sale consists of residential mortgage loans that are carried at the lower of aggregate cost or fair value. Net unrealized losses, if any, are recognized through a valuation allowance charged to income. Gains and losses on residential mortgages held-for-sale are included in non-interest income. QNB maintains an allowance for loan losses, which is intended to absorb probable known and inherent losses in the outstanding loan portfolio. The allowance is reduced by actual credit losses and is increased by the provision for loan losses and recoveries of previous losses. The provisions for loan losses are charged to earnings to bring the total allowance for loan losses to a level considered necessary by management. The allowance for loan losses is based on management’s continuing review and evaluation of the loan portfolio. The level of the allowance is determined by assigning specific reserves to individually identified problem credits and general reserves to all other loans. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value) of the impaired loan is lower than the carrying value of that loan. The portion of the allowance that is allocated to internally criticized and non-accrual loans is determined by estimating the inherent loss on each credit after giving consideration to the value of underlying collateral. The general component covers pools of loans by loan class including commercial loans not considered impaired, as well as smaller balance homogeneous loans, such as residential real estate, home equity and other consumer loans. These pools of loans are evaluated for loss exposure based upon historical loss rates. These loss rates are based on a three year history of charge-offs and are more heavily weighted for recent experience for each of these categories of loans, adjusted for qualitative factors. These qualitative risk factors include: 1. Lending policies and procedures, including underwriting standards and collection, charge-off and recovery practices. 2. Effect of external factors, such as legal and regulatory requirements. 17 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) 3. National, regional, and local economic and business conditions as well as the condition of various market segments, including the value of underlying collateral for collateral dependent loans. 4. Nature and volume of the portfolio including growth. 5. Experience, ability, and depth of lending management and staff. 6. Volume and severity of past due, classified and nonaccrual loans. 7. Quality of the Company’s loan review system, and the degree of oversight by the Company’s Board of Directors. 8. Existence and effect of any concentrations of credit and changes in the level of such concentrations. Each factor is assigned a value to reflect improving, stable or declining conditions based on management’s best judgment using relevant information available at the time of the evaluation. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. Management emphasizes loan quality and close monitoring of potential problem credits. Credit risk identification and review processes are utilized in order to assess and monitor the degree of risk in the loan portfolio. QNB’s lending and credit administration staff are charged with reviewing the loan portfolio and identifying changes in the economy or in a borrower’s circumstances which may affect the ability to repay debt or the value of pledged collateral. A loan classification and review system exists that identifies those loans with a higher than normal risk of uncollectibility. Each commercial loan is assigned a grade based upon an assessment of the borrower’s financial capacity to service the debt and the presence and value of collateral for the loan. An independent loan review group tests risk assessments and evaluates the adequacy of the allowance for loan losses. Management meets monthly to review the credit quality of the loan portfolio and quarterly to review the allowance for loan losses. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for loan losses. Such agencies may require QNB to recognize additions to the allowance based on their judgments using information available to them at the time of their examination. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with GAAP. If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected. Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above. 18 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Major classes of loans are as follows: March 31, December 31, 2014 Commercial: Commercial and industrial $ 130,317 $ 118,845 Construction 26,093 23,471 Secured by commercial real estate 201,881 203,534 Secured by residential real estate 54,492 53,077 State and political subdivisions 46,055 44,104 Indirect lease financing 8,106 7,685 Retail: 1-4 family residential mortgages 37,601 37,147 Home equity loans and lines 62,035 63,213 Consumer 4,057 4,175 Total loans 570,637 555,251 Net unearned costs 71 31 Loans receivable $ 570,708 $ 555,282 Loans secured by commercial real estate include all loans collateralized at least in part by commercial real estate. These loans may not be for the expressed purpose of conducting commercial real estate transactions. Overdrafts are reclassified as loans and are included in consumer loans above and total loans on the balance sheet. At March 31, 2015 and December 31, 2014, overdrafts were approximately $210,000 and $142,000, respectively. QNB generally lends in its trade area which is comprised of Quakertown and the surrounding communities. To a large extent, QNB makes loans collateralized at least in part by real estate. Its lending activities could be affected by changes in the general economy, the regional economy, or real estate values. Other than disclosed in the table above, at March 31, 2015, there were no concentrations of loans exceeding 10% of total loans. The Company engages in a variety of lending activities, including commercial, residential real estate and consumer transactions. The Company focuses its lending activities on individuals, professionals and small to medium sized businesses. Risks associated with lending activities include economic conditions and changes in interest rates, which can adversely impact both the ability of borrowers to repay their loans and the value of the associated collateral. Commercial and industrial loans, commercial real estate loans, construction loans and residential real estate loans with a business purpose are generally perceived as having more risk of default than residential real estate loans with a personal purpose and consumer loans. These types of loans involve larger loan balances to a single borrower or groups of related borrowers and are more susceptible to a risk of loss during a downturn in the business cycle. These loans may involve greater risk because the availability of funds to repay these loans depends on the successful operation of the borrower’s business. The assets financed are used within the business for its ongoing operation. Repayment of these kinds of loans generally comes from the cash flow of the business or the ongoing conversions of assets, such as accounts receivable and inventory, to cash. Typical collateral for commercial and industrial loans includes the borrower’s accounts receivable, inventory and machinery and equipment. Commercial real estate and residential real estate loans secured for a business purpose are originated primarily within the eastern Pennsylvania market area at conservative loan-to-value ratios and often backed by the individual guarantees of the borrowers or owners. Repayment of this kind of loan is dependent upon either the ongoing cash flow of the borrowing entity or the resale of or lease of the subject property. Commercial real estate loans may be affected to a greater extent than residential loans by adverse conditions in real estate markets or the 19 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) economy because commercial real estate borrowers’ ability to repay their loans depends on successful development of their properties, as well as the factors affecting residential real estate borrowers. Loans to state and political subdivisions are tax-exempt or taxable loans to municipalities, school districts and housing and industrial development authorities. These loans can be general obligations of the municipality or school district repaid through their taxing authority, revenue obligations repaid through the income generated by the operations of the authority, such as a water or sewer authority, or loans issued to a housing and industrial development agency, for which a private corporation is responsible for payments on the loans. Loans to depository institutions consist of a loan to a commercial bank in Lehigh County, Pennsylvania. This loan is secured by shares of common stock of the borrowing institution. Indirect lease financing receivables represent loans to small businesses that are collateralized by equipment. These loans tend to have higher risk characteristics but generally provide higher rates of return. These loans are originated by a third party and purchased by QNB based on criteria specified by QNB. The criteria include minimum credit scores of the borrower, term of the lease, type and age of equipment financed and geographic area. The geographic area primarily represents states contiguous to Pennsylvania. QNB is not the lessor and does not service these loans. The Company originates fixed-rate and adjustable-rate real estate-residential mortgage loans for personal purposes that are secured by first liens on the underlying 1-4 family residential properties. Credit risk exposure in this area of lending is minimized by the evaluation of the credit worthiness of the borrower, including debt-to-income ratios, credit scores and adherence to underwriting policies that emphasize conservative loan-to-value ratios of generally no more than 80%. Residential mortgage loans granted in excess of the 80% loan-to-value ratio criterion are generally insured by private mortgage insurance. The real estate-home equity portfolio consists of fixed-rate home equity loans and variable-rate home equity lines of credit. Risks associated with loans secured by residential properties are generally lower than commercial loans and include general economic risks, such as the strength of the job market, employment stability and the strength of the housing market. Since most loans are secured by a primary or secondary residence, the borrower’s continued employment is the greatest risk to repayment. The Company offers a variety of loans to individuals for personal and household purposes. Consumer loans are generally considered to have greater risk than first or second mortgages on real estate because they may be unsecured, or, if they are secured, the value of the collateral may be difficult to assess and is more likely to decrease in value than real estate. Credit risk in this portfolio is controlled by conservative underwriting standards that consider debt-to-income levels and the creditworthiness of the borrower and, if secured, collateral values. The Company employs an eight (8) grade risk rating system related to the credit quality of commercial loans, loans to state and political subdivisions and indirect lease financing of which the first four categories are pass categories (credits not adversely rated). The following is a description of the internal risk ratings and the likelihood of loss related to each risk rating. 1 - Excellent - no apparent risk 2 - Good - minimal risk 3 - Acceptable - average risk 4 - Watch List - greater than average risk 5 - Special Mention - potential weaknesses 6 - Substandard - well defined weaknesses 20 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) 7 - Doubtful - full collection unlikely 8 - Loss - considered uncollectible The Company maintains a loan review system, which allows for a periodic review of our loan portfolio and the early identification of potential problem loans. Each loan officer assigns a rating at the time the loan is originated. Loans with risk ratings of one through three are reviewed annually based on the borrower’s fiscal year. Loans with risk ratings of four are reviewed every six to twelve months based on the dollar amount of the relationship with the borrower. Loans with risk ratings of five through eight are reviewed at least quarterly, and as often as monthly, at management’s discretion. The Company also utilizes an outside loan review firm to review the portfolio on a semi-annual basis to provide the Board of Directors and senior management an independent review of the Bank’s loan portfolio on an ongoing basis. These reviews are designed to recognize deteriorating credits in their earliest stages in an effort to reduce and control risk in the lending function as well as identifying potential shifts in the quality of the loan portfolio. The examinations by the outside loan review firm include the review of lending activities with respect to underwriting and processing new loans, monitoring the risk of existing loans and to provide timely follow-up and corrective action for loans showing signs of deterioration in quality. In addition, the outside firm reviews the methodology for the allowance for loan losses to determine compliance to policy and regulatory guidance. The following tables present the classes of the loan portfolio summarized by the aggregate pass rating and the classified ratings of special mention, substandard and doubtful within the Company’s internal risk rating system as of March 31, 2015 and December 31, 2014: March 31, 2015 Pass Special mention Substandard Doubtful Total Commercial: Commercial and industrial $ 123,230 $ 570 $ 6,517 $ - $ 130,317 Construction 26,069 - 24 - 26,093 Secured by commercial real estate 180,601 2,842 18,438 - 201,881 Secured by residential real estate 51,685 405 2,402 - 54,492 State and political subdivisions 44,745 - 1,310 - 46,055 Indirect lease financing 7,982 - 124 - 8,106 $ 434,312 $ 3,817 $ 28,815 $ - $ 466,944 December 31, 2014 Pass Special mention Substandard Doubtful Total Commercial: Commercial and industrial $ 111,560 $ 42 $ 7,243 $ - $ 118,845 Construction 22,981 128 362 - 23,471 Secured by commercial real estate 178,339 2,418 22,777 - 203,534 Secured by residential real estate 50,172 408 2,497 - 53,077 State and political subdivisions 42,771 - 1,333 - 44,104 Indirect lease financing 7,543 - 142 - 7,685 $ 413,366 $ 2,996 $ 34,354 $ - $ 450,716 21 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) For retail loans, the Company evaluates credit quality based on the performance of the individual credits. The following tables present the recorded investment in the retail classes of the loan portfolio based on payment activity as of March 31, 2015 and December 31, 2014: March 31, 2015 Performing Non-performing Total Retail: 1-4 family residential mortgages $ 37,262 $ 339 $ 37,601 Home equity loans and lines 61,907 128 62,035 Consumer 4,056 1 4,057 $ 103,225 $ 468 $ 103,693 December 31, 2014 Performing Non-performing Total Retail: 1-4 family residential mortgages $ 36,922 $ 225 $ 37,147 Home equity loans and lines 63,109 104 63,213 Consumer 4,174 1 4,175 $ 104,205 $ 330 $ 104,535 The performance and credit quality of the loan portfolio is also monitored by analyzing the age of the loans receivable as determined by the length of time a recorded payment is past due. The following table presents the classes of the loan portfolio summarized by the past due status as of March 31, 2015 and December 31, 2014: March 31, 2015 30-59 days past due 60-89 days past due 90 days or more past due Total past due loans Current Total loans receivable Commercial: Commercial and industrial $ 241 - - $ 241 $ 130,076 $ 130,317 Construction - 26,093 26,093 Secured by commercial real estate 108 - $ 1,419 1,527 200,354 201,881 Secured by residential real estate 690 - 525 1,215 53,277 54,492 State and political subdivisions - 46,055 46,055 Indirect lease financing 292 $ 14 - 306 7,800 8,106 Retail: 1-4 family residential mortgages 427 - - 427 37,174 37,601 Home equity loans and lines 109 - - 109 61,926 62,035 Consumer 48 4 - 52 4,005 4,057 $ 1,915 $ 18 $ 1,944 $ 3,877 $ 566,760 $ 570,637 22 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2014 30-59 days past due 60-89 days past due 90 days or more past due Total past due loans Current Total loans receivable Commercial: Commercial and industrial - $ 118,845 $ 118,845 Construction $ 466 - - $ 466 23,005 23,471 Secured by commercial real estate 28 $ 332 $ 3,747 4,107 199,427 203,534 Secured by residential real estate 600 574 - 1,174 51,903 53,077 State and political subdivisions - 44,104 44,104 Indirect lease financing 291 - - 291 7,394 7,685 Retail: 1-4 family residential mortgages 526 - - 526 36,621 37,147 Home equity loans and lines 66 49 - 115 63,098 63,213 Consumer 16 8 - 24 4,151 4,175 $ 1,993 $ 963 $ 3,747 $ 6,703 $ 548,548 $ 555,251 The following tables disclose the recorded investment in loans receivable that are either on non-accrual status or past due 90 days or more and still accruing interest as of March 31, 2015 and December 31, 2014: March 31, 2015 90 days or more past due (still accruing) Non-accrual Commercial: Commercial and industrial $ - $ 2,017 Construction - - Secured by commercial real estate - 3,736 Secured by residential real estate - 1,626 State and political subdivisions - - Indirect lease financing - - Retail: 1-4 family residential mortgages - 339 Home equity loans and lines - 128 Consumer - 1 $ - $ 7,847 23 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2014 90 days or more past due (still accruing) Non-accrual Commercial: Commercial and industrial $ - $ 2,171 Construction - 337 Secured by commercial real estate - 6,465 Secured by residential real estate - 1,467 State and political subdivisions - - Indirect lease financing - - Retail: 1-4 family residential mortgages - 225 Home equity loans and lines - 104 Consumer - 1 $ - $ 10,770 Activity in the allowance for loan losses for the three months ended March 31, 2015 and 2014 are as follows: Three months ended March 31, 2015 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 1,892 $ ) - $ 10 $ 1,875 Construction 297 ) - - 285 Secured by commercial real estate 2,700 ) $ ) 2 2,569 Secured by residential real estate 1,630 38 (4 ) 2 1,666 State and political subdivisions 221 32 - - 253 Indirect lease financing 93 1 (8 ) 9 95 Retail: 1-4 family residential mortgages 312 (4 ) - - 308 Home equity loans and lines 453 21 - 5 479 Consumer 85 11 ) 7 85 Unallocated 318 45 N/A N/A 363 $ 8,001 $ - $ ) $ 35 $ 7,978 24 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Three months ended March 31, 2014 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 2,044 $ 274 $ ) $ 7 $ 2,308 Construction 439 ) - - 391 Secured by commercial real estate 2,898 ) - - 2,757 Secured by residential real estate 1,632 ) (1 ) 4 1,465 State and political subdivisions 186 107 - - 293 Loans to depository institutions 4 (1 ) - - 3 Indirect lease financing 103 5 (6 ) 4 106 Retail: 1-4 family residential mortgages 303 11 - - 314 Home equity loans and lines 583 87 ) 19 602 Consumer 64 28 ) 14 63 Unallocated 669 ) N/A N/A 517 $ 8,925 $ - $ ) $ 48 $ 8,819 As previously discussed, the Company maintains a loan review system, which includes a continuous review of the loan portfolio by internal and external parties to aid in the early identification of potential impaired loans. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial loans, loans to state and political subdivisions and indirect lease financing loans by using either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Company does not separately identify individual consumer and residential mortgage loans for impairment disclosures, unless such loans are part of a larger relationship that is impaired, or are classified as a troubled debt restructuring. QNB holds two foreclosed residential properties recorded at the lower of cost or fair value at March 31, 2015. The total value of $111,000 is recorded in Other Real Estate Owned on the Balance Sheet. An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of the majority of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. For commercial loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. 25 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) For commercial loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable agings or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. From time to time, QNB may extend, restructure, or otherwise modify the terms of existing loans, on a case-by-case basis, to remain competitive and retain certain customers, as well as assist other customers that may be experiencing financial difficulties. A loan is considered to be a troubled debt restructuring (“TDR”) loan when the Company grants a concession to the borrower because of the borrower’s financial condition that it would not otherwise consider. Such concessions include the reduction of interest rates, forgiveness of principal or interest, or other modifications of interest rates to less than the current market rate for new obligations with similar risk. Loans classified as TDRs are considered non-performing and are also designated as impaired. The concessions made for TDRs involve lowering the monthly payments on loans through periods of interest only payments, a reduction in interest rate below a market rate or an extension of the term of the loan without a corresponding adjustment to the risk premium reflected in the interest rate, or a combination of these three methods. The restructurings rarely result in the forgiveness of principal or accrued interest. If the borrower has demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. TDR loans that are in compliance with their modified terms and that yield a market rate may be removed from the TDR status after a period of performance. Performing TDRs (not reported as non-accrual or past due 90 days or more and still accruing) totaled $2,432,000 and $1,897,000 as of March 31, 2015 and December 31, 2014, respectively. Non-performing TDRs totaled $3,240,000 and $3,690,000 as of March 31, 2015 and December 31, 2014, respectively. All TDRs are included in impaired loans. The following table illustrates the specific reserve for loan losses allocated to loans modified as TDRs. These specific reserves are included in the allowance for loan losses for loans individually evaluated for impairment. March 31, 2015 December 31, 2014 Unpaid principal balance Related allowance Unpaid principal balance Related allowance TDRs with no specific allowance recorded $ 4,739 - $ 4,588 - TDRs with an allowance recorded 933 $ 761 999 $ 813 $ 5,672 $ 761 $ 5,587 $ 813 There were no new TDRs made during the three months ended March 31, 2015. As of March 31, 2015 and December 31, 2014, QNB had commitments of $1,817,000 and $1,729,000, respectively, to lend additional funds to customers with loans whose terms have been modified in troubled debt restructurings. There were charge-offs of $0 and $1,000 resulting from loans modified as TDRs during the three months ended March 31, 2015 and 2014, respectively. The following table presents loans by loan class modified as TDRs during the three months ended March 31, 2015 and 2014. The pre-modification and post-modification outstanding recorded investments disclosed in the tables below, represent carrying amounts immediately prior to the modification and at March 31, 2015 and 2014. 26 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Three months ended March 31, Number of contracts Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of contracts Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Commercial: Commercial and industrial - $ - $ - 1 $ 288 $ 285 - $ - $ - 1 $ 288 $ 285 There were no loans modified as TDRs within 12 months prior to March 31, 2015 and 2014 for which there was a payment default (60 days or more past due) during the three months ended March 31, 2015 and 2014. The following tables present the balance in the allowance for loan losses at March 31, 2015 and December 31, 2014 disaggregated on the basis of the Company’s impairment method by class of loans receivable along with the balance of loans receivable by class, excluding unearned fees and costs, disaggregated on the basis of the Company’s impairment methodology: Allowance for Loan Losses Loans Receivable March 31, 2015 Balance Balance related to loans individually evaluated for impairment Balance related to loans collectively evaluated for impairment Balance Balance individually evaluated for impairment Balance collectively evaluated for impairment Commercial: Commercial and industrial $ 1,875 $ 977 $ 898 $ 130,317 $ 6,282 $ 124,035 Construction 285 - 285 26,093 581 25,512 Secured by commercial real estate 2,569 - 2,569 201,881 7,302 194,579 Secured by residential real estate 1,666 235 1,431 54,492 1,626 52,866 State and political subdivisions 253 - 253 46,055 - 46,055 Indirect lease financing 95 - 95 8,106 13 8,093 Retail: 1-4 family residential mortgages 308 3 305 37,601 454 37,147 Home equity loans and lines 479 29 450 62,035 153 61,882 Consumer 85 - 85 4,057 1 4,056 Unallocated 363 N/A N/A N/A N/A N/A $ 7,978 $ 1,244 $ 6,371 $ 570,637 $ 16,412 $ 554,225 27 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Allowance for Loan Losses Loans Receivable December 31, 2014 Balance Balance related to loans individually evaluated for impairment Balance related to loans collectively evaluated for impairment Balance Balance individually evaluated for impairment Balance collectively evaluated for impairment Commercial: Commercial and industrial $ 1,892 $ 1,095 $ 797 $ 118,845 $ 7,115 $ 111,730 Construction 297 - 297 23,471 362 23,109 Secured by commercial real estate 2,700 - 2,700 203,534 11,546 191,988 Secured by residential real estate 1,630 91 1,539 53,077 1,567 51,510 State and political subdivisions 221 - 221 44,104 - 44,104 Indirect lease financing 93 - 93 7,685 16 7,669 Retail: 1-4 family residential mortgages 312 4 308 37,147 341 36,806 Home equity loans and lines 453 4 449 63,213 129 63,084 Consumer 85 - 85 4,175 1 4,174 Unallocated 318 N/A N/A N/A N/A N/A $ 8,001 $ 1,194 $ 6,489 $ 555,251 $ 21,077 $ 534,174 28 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables summarize additional information in regards to impaired loans by loan portfolio class as of March 31, 2015 and December 31, 2014: March 31, 2015 Recorded investment (after charge-offs) Unpaid principal balance Related allowance Average recorded investment Interest income recognized With no specific allowance recorded: Commercial: Commercial and industrial $ 5,156 $ 5,318 $ - Construction 581 581 - Secured by commercial real estate 7,302 7,909 - Secured by residential real estate 916 1,465 - State and political subdivisions - - - Indirect lease financing 13 13 - Retail: 1-4 family residential mortgages 339 368 - Home equity loans and lines 123 166 - Consumer 1 1 - $ 14,431 $ 15,821 $ - With an allowance recorded: Commercial: Commercial and industrial $ 1,126 $ 1,340 $ 977 Construction - - - Secured by commercial real estate - - - Secured by residential real estate 710 784 235 State and political subdivisions - - - Indirect lease financing - - - Retail: 1-4 family residential mortgages 115 115 3 Home equity loans and lines 30 30 29 Consumer - - - $ 1,981 $ 2,269 $ 1,244 Total: Commercial: Commercial and industrial $ 6,282 $ 6,658 $ 977 $ 6,794 $ 66 Construction 581 581 - 415 8 Secured by commercial real estate 7,302 7,909 - 9,424 43 Secured by residential real estate 1,626 2,249 235 1,572 - State and political subdivisions - Indirect lease financing 13 13 - 15 1 Retail: 1-4 family residential mortgages 454 483 3 369 1 Home equity loans and lines 153 196 29 133 - Consumer 1 1 - 1 - $ 16,412 $ 18,090 $ 1,244 $ 18,723 $ 119 29 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2014 Recorded investment (after charge-offs) Unpaid principal balance Related allowance Average recorded investment Interest income recognized With no specific allowance recorded: Commercial: Commercial and industrial $ 5,894 $ 6,056 $ - Construction 362 444 - Secured by commercial real estate 11,546 12,198 - Secured by residential real estate 903 1,427 - State and political subdivisions - - - Indirect lease financing 16 16 - Retail: 1-4 family residential mortgages 225 250 - Home equity loans and lines 72 93 - Consumer 1 1 - $ 19,019 $ 20,485 $ - With an allowance recorded: Commercial: Commercial and industrial $ 1,221 $ 1,419 $ 1,095 Construction - - - Secured by commercial real estate - - - Secured by residential real estate 664 748 91 State and political subdivisions - - - Indirect lease financing - - - Retail: 1-4 family residential mortgages 116 116 4 Home equity loans and lines 57 76 4 Consumer - - - $ 2,058 $ 2,359 $ 1,194 Total: Commercial: Commercial and industrial $ 7,115 $ 7,475 $ 1,095 $ 9,305 $ 331 Construction 362 444 - 1,050 2 Secured by commercial real estate 11,546 12,198 - 12,304 344 Secured by residential real estate 1,567 2,175 91 2,452 - State and political subdivisions - Indirect lease financing 16 16 - 26 1 Retail: 1-4 family residential mortgages 341 366 4 460 5 Home equity loans and lines 129 169 4 169 - Consumer 1 1 - 2 - $ 21,077 $ 22,844 $ 1,194 $ 25,768 $ 683 30 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES Financial Accounting Standards Board (FASB) ASC 820, Fair Value Measurements and Disclosures, defines fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (fair values are not adjusted for transaction costs). ASC 820 also establishes a framework (fair value hierarchy) for measuring fair value under GAAP, and expands disclosures about fair value measurements. ASC 820 establishes a fair value hierarchy that prioritizes the inputs to valuation methods used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2: Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported with little or no market activity). An asset’s or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The measurement of fair value should be consistent with one of the following valuation techniques: market approach, income approach, and/or cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities (including a business). For example, valuation techniques consistent with the market approach often use market multiples derived from a set of comparables. Multiples might lie in ranges with a different multiple for each comparable. The selection of where within the range the appropriate multiple falls requires judgment, considering factors specific to the measurement (qualitative and quantitative). Valuation techniques consistent with the market approach include matrix pricing. Matrix pricing is a mathematical technique used principally to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the security’s relationship to other benchmark quoted securities. 31 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table sets forth QNB’s financial assets measured at fair value on a recurring and nonrecurring basis and the fair value measurements by level within the fair value hierarchy as of March 31, 2015: March 31, 2015 Quoted prices in active markets for identical assets (Level 1) Significant other observable input (Level 2) Significant unobservable inputs (Level 3) Balance at end of period Recurring fair value measurements Trading Securities State and municipal securities $ - $ 4,183 $ - $ 4,183 Securities available-for-sale U.S. Government agency securities - $ 48,008 - $ 48,008 State and municipal securities - 71,015 - 71,015 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed securities - 130,600 - 130,600 Collateralized mortgage obligations (CMOs) - 84,868 - 84,868 Pooled trust preferred securities - - $ 2,574 2,574 Corporate debt securities - 6,048 - 6,048 Equity securities $ 7,697 - - 7,697 Total securities available-for-sale $ 7,697 $ 340,539 $ 2,574 $ 350,810 Total recurring fair value measurements $ 7,697 $ 344,722 $ 2,574 $ 354,993 Nonrecurring fair value measurements Impaired loans $ - $ - $ 737 $ 737 Other real estate owned - - 50 50 Mortgage servicing rights - - 180 180 Total nonrecurring fair value measurements $ - $ - $ 967 $ 967 There were no transfers in and out of Level 1 and Level 2 fair value measurements during the three months ended March 31, 2015. There were also no transfers in or out of level 3 for the same period. There were no losses included in earnings attributable to the change in unrealized gains or losses relating to the available-for-sale securities above with fair value measurements utilizing significant unobservable inputs for the three-month periods ended March 31, 2015 and 2014, respectively. 32 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table sets forth QNB’s financial assets measured at fair value on a recurring and nonrecurring basis, the fair value measurements by level within the fair value hierarchy as of December 31, 2014: December 31, 2014 Quoted prices in active markets for identical assets (Level 1) Significant other observable input (Level 2) Significant unobservable inputs (Level 3) Balance at end of period Recurring fair value measurements Trading Securities State and municipal securities $ - $ 4,207 $ - $ 4,207 Securities available-for-sale U.S. Government agency securities - $ 62,665 - $ 62,665 State and municipal securities - 72,569 - 72,569 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed securities - 136,192 - 136,192 Collateralized mortgage obligations (CMOs) - 87,662 - 87,662 Pooled trust preferred securities - - $ 2,439 2,439 Corporate debt securities - 6,037 - 6,037 Equity securities $ 7,655 - - 7,655 Total securities available-for-sale $ 7,655 $ 365,125 $ 2,439 $ 375,219 Total recurring fair value measurements $ 7,655 $ 369,332 $ 2,439 $ 379,426 Nonrecurring fair value measurements Impaired loans $ - $ - $ 3,715 $ 3,715 Mortgage servicing rights - - 112 112 Total nonrecurring fair value measurements $ - $ - $ 3,827 $ 3,827 33 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table presents additional quantitative information about assets measured at fair value on a nonrecurring basis and for which QNB has utilized Level 3 inputs to determine fair value: Quantitative information about Level 3 fair value measurements Fair value Valuation techniques Unobservable input Value or range of values March 31, 2015 - Impaired loans $ 592 Appraisal of collateral (1) Appraisal adjustments (2) -20% to -100 % Liquidation expenses (3) -10 % March 31, 2015 - Impaired loans 112 Discounted cash flow (4) Discount rate % March 31, 2015 - Impaired loans 33 Recent bid for property (5) March 31, 2015 - Other real estate owned 50 Recent bid for property (5) March 31, 2015 - Mortgage servicing rights 180 Discounted cash flow Remaining term 2 - 28 yrs Discount rate 10% to 12 % Quantitative information about Level 3 fair value measurements Fair value Valuation techniques Unobservable input Value or range of values December 31, 2014 - Impaired loans $ 953 Appraisal of collateral (1) Appraisal adjustments (2) -20% to -100 % Liquidation expenses (3) -10 % December 31, 2014 - Impaired loans 112 Discounted cash flow (4) Discount rate % December 31, 2014 - Impaired loans 2,650 Agreement of sale (5) December 31, 2014 - Mortgage servicing rights 112 Discounted cash flow Remaining term 2 - 28 yrs Discount rate 10% to 12 % Fair value is primarily determined through appraisals of the underlying collateral by independent parties, which generally includesvarious level 3 inputs which are not always identifiable. Appraisals may be adjusted by management for qualitative factors such as economic conditions and the age of the appraisal. The range is presented as a percent of the initial appraised value. (3) Appraisals and pending agreements of sale are adjusted by management for estimated liquidation expenses. The range is presented as a percent of the initial appraised value. Fair value is determined using the cash flow of the borrower and the effective interest rate of the original note. Fair value is determined by recent market indications. 34 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table presents additional information about the securities available-for-sale measured at fair value on a recurring basis and for which QNB utilized significant unobservable inputs (Level 3 inputs) to determine fair value for the three months ended March 31, 2015: Fair value measurements using significant unobservable inputs (Level 3) Balance, January 1, 2015 $ 2,439 Settlements - Total gains or losses (realized/unrealized) Included in earnings - Included in other comprehensive income 135 Transfers in and/or out of Level 3 - Balance, March 31, 2015 $ 2,574 The Level 3 securities consist of six collateralized debt obligation securities, PreTSL securities, which are backed by trust preferred securities issued by banks, thrifts, and insurance companies. As discussed in Note 7, despite the fact that there were some trades during 2015, the market for these securities at March 31, 2015 was not active and markets for similar securities also are not active. The inactivity was evidenced first by a significant widening of the bid-ask spread in the brokered markets in which PreTSLs trade and then by a significant decrease in the volume of trades relative to historical levels. The new issue market is also inactive and there are currently very few market participants who are willing and or able to transact for these securities. Given conditions in the debt markets today and the absence of observable transactions in the secondary and new issue markets, we determined: ● The few observable transactions and market quotations that are available are not reliable for purposes of determining fair value at March 31, 2015; ● An income valuation approach technique (present value technique) that maximizes the use of relevant observable inputs and minimizes the use of unobservable inputs will be equally or more representative of fair value than the market approach valuation technique used at prior measurement dates; and ● PreTSLs will be classified within Level 3 of the fair value hierarchy because significant adjustments are required to determine fair value at the measurement date. The Bank is aware of several factors indicating that recent transactions of PreTSL securities are not orderly including an increased spread between bid/ask prices, lower sales transaction volumes for these types of securities, and a lack of new issuances. As a result, the Bank engaged an independent third party to value the securities using a discounted cash flow analysis. The estimated cash flows are based on specific assumptions about defaults, deferrals and prepayments of the trust preferred securities underlying each PreTSL. The resulting collateral cash flows are allocated to the bond waterfall using the INTEXcalc valuation model. Default rates are calculated based upon a comparison of key financial ratios of active individual issuers without a short-term probability of default compared to all FDIC insured banks. The base loss severity assumption and long-term loss severity assumptions are modeled at 95%. The severity factor for near-term default is vectored to reflect the relative expected performance of the institutions modeled to default, with lower forecasted severities used for the higher quality institutions. Prepayments are modeled to take into account the disruption in the asset-backed securities marketplace and the lack of new pooled trust preferred issuances. For those institutions rated below investment grade the holding companies’ approximate cost of long-term funding given their rating and marketplace interest rate was estimated. The following assumption was made; any holding company that could refinance for a cost savings of more than 2% will refinance and will do so as soon as possible, or no later than July 1, 2015. Finally, for issuers not impacted by the Tier 1 regulatory capital legislation enacted by the Dodd-Frank Act, the issuers that have shown a recent history of prepayment of both floating rate and fixed rate issues were identified and it was assumed these issuers will prepay as soon as possible. 35 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The internal rate of return is the pre-tax yield used to discount the best estimate of future cash flows after credit losses. The cash flows have been discounted using estimated market discount rates of 3-month LIBOR plus spreads ranging from 3.74% to 8.18%. The determination of appropriate market discount rates involved the consideration of the following: ● the time value of money ● the price for bearing uncertainty in cash flows ● other factors that would be considered by market participants The analysis of discount rates involved the review of corporate bond spreads for banks, U.S. Treasury yields, credit default swap rates for financial companies (utilized as a proxy for credit), the swap/LIBOR yield curve and the characteristics of the individual securities being valued. For a further discussion of PreTSL valuation, see Note 7, Investment Securities. The following information should not be interpreted as an estimate of the fair value of the entire Company since a fair value calculation is only provided for a limited portion of QNB’s assets and liabilities. Due to a wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between QNB’s disclosures and those of other companies may not be meaningful. The following methods and assumptions were used to estimate the fair values of each major classification of financial instrument and non-financial asset at March 31, 2015 and December 31, 2014: Cash and cash equivalents, accrued interest receivable and accrued interest payable (carried at cost) : The carrying amounts reported in the balance sheet approximate those assets’ fair value. Investment securities - trading (carried at fair value), available for sale (carried at fair value) and held-to-maturity (carried at amortized cost) : The fair value of securities are determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted prices. Level 2 debt securities are valued by a third-party pricing service commonly used in the banking industry. Level 2 fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution date, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. For certain securities which are not traded in active markets or are subject to transfer restrictions, valuations are adjusted to reflect illiquidity and/or non-transferability, and such adjustments are generally based on available market evidence (Level 3). In the absence of such evidence, management’s best estimate is used. Management’s best estimate consists of both internal and external support on certain Level 3 investments. Cash flow models using a present value formula that includes assumptions market participants would use along with indicative exit pricing obtained from broker/dealers (where available) were used to support fair values of certain Level 3 investments. Restricted investment in bank stocks (carried at cost) : The fair value of stock in Atlantic Central Bankers Bank and the Federal Home Loan Bank is the carrying amount, based on redemption provisions, and considers the limited marketability of such securities. Loans Receivable (carried at cost) : The fair values of loans are estimated using discounted cash flow analyses, using market rates at the balance sheet date that reflect the credit and interest rate-risk inherent in the loans. Projected future cash flows are calculated based upon contractual maturity or call dates, projected repayments and prepayments of principal. Generally, for variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values. 36 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) Impaired Loans (generally carried at fair value) : Impaired loans are loans, in which the Company has measured impairment generally based on the fair value of the loan’s collateral. Fair value is generally determined based upon independent third-party appraisals of the properties, or discounted cash flows based upon the expected proceeds. These assets are included as Level 3 fair values, based upon the lowest level of input that is significant to the fair value measurements. Mortgage Servicing Rights (carried at lower of cost or fair value) : The fair value of mortgage servicing rights is based on a valuation model that calculates the present value of estimated net servicing income. The mortgage servicing rights are stratified into tranches based on predominant characteristics, such as interest rate, loan type and investor type. The valuation incorporates assumptions that market participants would use in estimating future net servicing income. Foreclosed assets (other real estate owned and repossessed assets) : Foreclosed assets are the only non-financial assets valued on a non-recurring basis which are held by the Company at fair value, less cost to sell. At foreclosure or repossession, if the fair value, less estimated costs to sell, of the collateral acquired (real estate, vehicles, equipment) is less than the Company’s recorded investment in the related loan, a write-down is recognized through a charge to the allowance for loan losses. Additionally, valuations are periodically performed by management and any subsequent reduction in value is recognized by a charge to income. The fair value of foreclosed assets held-for-sale is estimated using Level 3 inputs based on observable market data. Deposit liabilities (carried at cost) : The fair value of deposits with no stated maturity (e.g. demand deposits, interest-bearing demand accounts, money market accounts and savings accounts) are by definition, equal to the amount payable on demand at the reporting date (i.e. their carrying amounts). This approach to estimating fair value excludes the significant benefit that results from the low-cost funding provided by such deposit liabilities, as compared to alternative sources of funding. Deposits with a stated maturity (time deposits) have been valued using the present value of cash flows discounted at rates approximating the current market for similar deposits. Short-term borrowings (carried at cost) : The carrying amount of short-term borrowings approximates their fair values. Long-term debt (carried at cost) : The fair values of FHLB advances and securities sold under agreements to repurchase are estimated using discounted cash flow analysis, based on quoted prices for new long-term debt with similar credit risk characteristics, terms and remaining maturity. These prices obtained from this active market represent a fair value that is deemed to represent the transfer price if the liability were assumed by a third party. Off-balance-sheet instruments (disclosed at cost) : The fair values for the Bank’s off-balance sheet instruments (lending commitments and letters of credit) are based on fees currently charged in the market to enter into similar agreements, taking into account, the remaining terms of the agreements and the counterparties’ credit standing. Management uses its best judgment in estimating the fair value of the Company’s financial instruments; however, there are inherent weaknesses in any estimation technique. Therefore, for substantially all financial instruments, the fair value estimates herein are not necessarily indicative of the amounts the Company could have realized in a sale transaction on the dates indicated. The estimated fair value amounts have been measured as of the respective period ends and have not been re-evaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair values of these financial instruments subsequent to the respective reporting dates may be different than the amounts reported at each period end. 37 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The estimated fair values and carrying amounts of the Company’s financial and off-balance sheet instruments are summarized as follows: Fair value measurements March 31, 2015 Carrying amount Fair value Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Financial assets Cash and cash equivalents $ 45,253 $ 45,253 $ 45,253 - - Investment securities: Trading 4,183 4,183 - $ 4,183 - Available-for-sale 350,810 350,810 7,697 340,539 $ 2,574 Held-to-maturity 146 156 - 156 - Restricted investment in bank stocks 500 500 - 500 - Loans held-for-sale 884 907 - 907 - Net loans 562,730 560,222 - - 560,222 Mortgage servicing rights 498 576 - - 576 Accrued interest receivable 2,547 2,547 - 2,547 - Financial liabilities Deposits with no stated maturities $ 626,920 $ 626,920 $ 626,920 - $ - Deposits with stated maturities 237,545 238,860 - $ 238,860 - Short-term borrowings 35,868 35,868 35,868 - - Accrued interest payable 325 325 - 325 - Off-balance sheet instruments Commitments to extend credit $ - $ - $ - $ - $ - Standby letters of credit - 38 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) Fair value measurements December 31, 2014 Carrying amount Fair value Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Financial assets Cash and cash equivalents $ 18,245 $ 18,245 $ 18,245 - - Investment securities: Trading 4,207 4,207 - $ 4,207 - Available-for-sale 375,219 375,219 7,655 365,125 $ 2,439 Held-to-maturity 146 156 - 156 - Restricted investment in bank stocks 647 647 - 647 - Loans held-for-sale 380 394 - 394 - Net loans 547,281 544,126 - - 544,126 Mortgage servicing rights 504 601 - - 601 Accrued interest receivable 2,568 2,568 - 2,568 - Financial liabilities Deposits with no stated maturities $ 608,345 $ 608,345 $ 608,345 - $ - Deposits with stated maturities 243,247 244,152 - $ 244,152 - Short-term borrowings 35,189 35,189 35,189 - - Accrued interest payable 344 344 - 344 - Off-balance sheet instruments Commitments to extend credit $ - $ - $ - $ - $ - Standby letters of credit - 10. OFF-BALANCE-SHEET FINANCIAL INSTRUMENTS AND GUARANTEES In the normal course of business there are various legal proceedings, commitments, and contingent liabilities which are not reflected in the financial statements. Management does not anticipate any material losses as a result of these transactions and activities. They include, among other things, commitments to extend credit and standby letters of credit. The maximum exposure to credit loss, which represents the possibility of sustaining a loss due to the failure of the other parties to a financial instrument to perform according to the terms of the contract, is represented by the contractual amount of these instruments. QNB uses the same lending standards and policies in making credit commitments as it does for on-balance sheet instruments. The activity is controlled through credit approvals, control limits, and monitoring procedures. A summary of the Bank's financial instrument commitments is as follows: March 31, December 31, 2015 2014 Commitments to extend credit and unused lines of credit $ 208,139 $ 203,496 Standby letters of credit 5,380 6,276 Total financial instrument commitments $ 213,519 $ 209,772 39 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 10. OFF-BALANCE-SHEET FINANCIAL INSTRUMENTS AND GUARANTEES (continued) Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require the payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. QNB evaluates each customer’s creditworthiness on a case-by-case basis. Standby letters of credit are conditional commitments issued by the Bank to guarantee the financial or performance obligation of a customer to a third party. QNB’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for standby letters of credit is represented by the contractual amount of those instruments. The Bank uses the same credit policies in making conditional obligations as it does for on-balance sheet instruments. These standby letters of credit expire within three years. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending other loan commitments. The Bank requires collateral and personal guarantees supporting these letters of credit as deemed necessary. Management believes that the proceeds obtained through a liquidation of such collateral and the enforcement of personal guarantees would be sufficient to cover the maximum potential amount of future payments required under the corresponding guarantees. The amount of the liability as of March 31, 2015 and December 31, 2014 for guarantees under standby letters of credit issued is not material. The amount of collateral obtained for letters of credit and commitments to extend credit is based on management’s credit evaluation of the customer. Collateral varies, but may include real estate, accounts receivable, marketable securities, pledged deposits, inventory or equipment. 11. REGULATORY RESTRICTIONS Dividends payable by the Company and the Bank are subject to various limitations imposed by statutes, regulations and policies adopted by bank regulatory agencies. Under Pennsylvania banking law, the Bank is subject to certain restrictions on the amount of dividends that it may declare without prior regulatory approval. Under Federal Reserve regulations, the Bank is limited as to the amount it may lend affiliates, including QNB Corp., unless such loans are collateralized by specific obligations. Both the Company and the Bank are subject to regulatory capital requirements administered by Federal banking agencies. Failure to meet minimum capital requirements can initiate actions by regulators that could have an effect on the financial statements. Under applicable regulations, both the Company and the Bank must meet capital guidelines that involve quantitative measures of their assets, liabilities, and certain off-balance-sheet items. The capital amounts and classification are also subject to qualitative judgments by the regulators. Management believes, as of March 31, 2015, that the Company and the Bank met capital adequacy requirements to which they were subject. As of the most recent notification, the primary regulator of each of the Company and the Bank considered them to be “well capitalized” under the regulatory framework. There are no conditions or events since that notification that management believes have changed the classification. To be categorized as well capitalized, the Company and the Bank must maintain minimum ratios as set forth in the following table. 40 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 11. REGULATORY RESTRICTIONS (continued) Capital levels Actual Minimum required Well capitalized As of March 31, 2015 Amount Ratio Amount Ratio Amount Ratio Total risk-based capital (to risk-weighted assets): Consolidated $ % $ % $ % Bank 88,019 56,144 70,181 Tier I capital (to risk-weighted assets): Consolidated Bank 79,982 42,108 56,144 Common equity tier 1 capital (to risk-weighted assets): Consolidated N/A N/A Bank 79,982 31,581 45,617 Tier I capital (to average assets): Consolidated N/A N/A Bank 79,982 38,572 48,215 5.00 Capital levels Actual Adequately capitalized Well capitalized As of December 31, 2014 Amount Ratio Amount Ratio Amount Ratio Total risk-based capital (to risk-weighted assets): Consolidated $ 93,927 % $ 53,425 % N/A N/A Bank 86,884 52,891 $ 66,114 % Tier I capital (to risk-weighted assets): Consolidated 85,439 26,713 N/A N/A Bank 78,824 26,446 39,669 Tier I capital (to average assets): Consolidated 85,439 39,501 N/A N/A Bank 78,824 39,237 49,047 41 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS QNB Corp.is a bank holding company headquartered in Quakertown, Pennsylvania. QNB Corp., through its wholly-owned subsidiary, the Bank, has been serving the residents and businesses of upper Bucks, northern Montgomery and southern Lehigh counties in Pennsylvania since 1877. Due to its limited geographic area, growth is pursued through expansion of existing customer relationships and building new relationships by stressing a consistent high level of service at all points of contact. The Bank is a locally managed community bank that provides a full range of commercial and retail banking and retail brokerage services. Tabular information presented throughout management’s discussion and analysis, other than share and per share data, is presented in thousands of dollars. FORWARD-LOOKING STATEMENTS In addition to historical information, this document contains forward-looking statements. Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project” and variations of such words and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions. The U.S. Private Securities Litigation Reform Act of 1995 provides safe harbor in regard to the inclusion of forward-looking statements in this document and documents incorporated by reference. Shareholders should note that many factors, some of which are discussed elsewhere in this document and in the documents that are incorporated by reference, and including the risk factors identified in Item 1A of QNB’s 2014 Form 10-K, could affect the future financial results of the Company and its subsidiary and could cause those results to differ materially from those expressed in the forward-looking statements contained or incorporated by reference in this document. These factors include, but are not limited, to the following: • Volatility in interest rates and shape of the yield curve; • Credit risk; • Liquidity risk; • Operating, legal and regulatory risks; • Economic, political and competitive forces affecting QNB’s business; and • The risk that the analysis of these risks and forces could be incorrect, and/or that the strategies developed to address them could be unsuccessful. QNB cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, all of which change over time, and QNB assumes no duty to update forward-looking statements. Management cautions readers not to place undue reliance on any forward-looking statements. These statements speak only as of the date of this report on Form 10-Q, even if subsequently made available by QNB on its website or otherwise, and they advise readers that various factors, including those described above, could affect QNB’s financial performance and could cause actual results or circumstances for future periods to differ materially from those anticipated or projected. Except as required by law, QNB does not undertake, and specifically disclaims any obligation, to publicly release any revisions to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 42 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of the financial condition and results of operations are based on the consolidated financial statements of QNB, which are prepared in accordance with U.S. generally accepted accounting principles (GAAP) and predominant practices within the banking industry. The preparation of these consolidated financial statements requires QNB to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. QNB evaluates estimates on an on-going basis, including those related to the determination of the allowance for loan losses, the determination of the valuation of other real estate owned and foreclosed assets, other-than-temporary impairments on investment securities, the valuation of deferred tax assets, stock-based compensation and income taxes. QNB bases its estimates on historical experience and various other factors and assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Other-Than-Temporary Investment Security Impairment Securities are evaluated periodically to determine whether a decline in their value is other-than-temporary. Management utilizes criteria such as the magnitude and duration of the decline, in addition to the reasons underlying the decline, to determine whether the loss in value is other-than-temporary. The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospect for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment. For equity securities, once a decline in value is determined to be other-than-temporary, the value of the equity security is reduced and a corresponding charge to earnings is recognized. The Company follows accounting guidance related to the recognition and presentation of other-than-temporary impairment that specifies (a) if a company does not have the intent to sell a debt security prior to recovery and (b) it is more likely than not that it will not have to sell the debt security prior to recovery, the security would not be considered other-than-temporarily impaired unless there is a credit loss. When an entity does not intend to sell the security, and it is more likely than not, the entity will not have to sell the security before recovery of its cost basis, it will recognize the credit component of an other-than-temporary impairment of a debt security in earnings and the remaining portion in other comprehensive income. For held-to-maturity debt securities, the amount of an other-than-temporary impairment recorded in other comprehensive income for the noncredit portion of a previous other-than-temporary impairment is amortized prospectively over the remaining life of the security on the basis of the timing of future estimated cash flows of the security. There were no credit-related other-than-temporary impairment charges in the first quarter of 2015 or 2014. Allowance for Loan Losses QNB considers that the determination of the allowance for loan losses involves a higher degree of judgment and complexity than its other significant accounting policies. The allowance for loan losses is calculated with the objective of maintaining a level believed by management to be sufficient to absorb probable known and inherent losses in the outstanding loan portfolio. The allowance is reduced by actual credit losses and is increased by the provision for loan losses and recoveries of previous losses. The provisions for loan losses are charged to earnings to bring the total allowance for loan losses to a level considered necessary by management. The allowance for loan losses is based on management’s continual review and evaluation of the loan portfolio. The level of the allowance is determined by assigning specific reserves to individually identified problem credits and general reserves to all other loans. The portion of the allowance that is allocated to impaired loans is determined by estimating the inherent loss on each credit after giving consideration to the value of underlying collateral. The general reserves are based on the composition and risk characteristics of the loan portfolio, including the nature of the loan portfolio, credit concentration trends, delinquency and loss experience, as well as other qualitative factors such as current economic trends. 43 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management emphasizes loan quality and close monitoring of potential problem credits. Credit risk identification and review processes are utilized in order to assess and monitor the degree of risk in the loan portfolio. QNB’s lending and credit administration staff are charged with reviewing the loan portfolio and identifying changes in the economy or in a borrower’s circumstances which may affect the ability to repay debt or the value of pledged collateral. A loan classification and review system exists that identifies those loans with a higher than normal risk of collection. Each commercial loan is assigned a grade based upon an assessment of the borrower’s financial capacity to service the debt and the presence and value of collateral for the loan. An independent loan review group tests risk assessments and evaluates the adequacy of the allowance for loan losses. Management meets monthly to review the credit quality of the loan portfolio and quarterly to review the allowance for loan losses. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for loan losses. Such agencies may require QNB to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with GAAP. If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected. Because future events affecting borrowers and collateral cannot be predicted with certainty, increases to the allowance may be necessary should the quality of any loans deteriorate as a result of the factors discussed above. Foreclosed Assets Assets acquired through, or in lieu of, loan foreclosure are held-for-sale and are initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell. Revenue and expenses and changes in the valuation allowance are included in net expenses from foreclosed assets. Stock-Based Compensation QNB sponsors stock-based compensation plans, administered by a board committee, under which both qualified and non-qualified stock options may be granted periodically to certain employees. QNB accounts for all awards granted under stock-based compensation plans in accordance with ASC 718, Compensation-Stock Compensation . Compensation cost has been measured using the fair value of an award on the grant date and is recognized over the service period, which is usually the vesting period. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. QNB estimates the fair value of stock options on the date of the grant using the Black-Scholes option pricing model. The model requires the use of numerous assumptions, many of which are highly subjective in nature. Income Taxes QNB accounts for income taxes under the asset/liability method in accordance with income tax accounting guidance, ASC 740, Income Taxes . Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, as well as operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established against deferred tax assets when, in the judgment of management, it is more likely than not that such deferred tax assets will not become available. Because the judgment about the level of future taxable income is dependent to a great extent on matters that may, at least in part, be beyond QNB’s control, it is at least reasonably possible that management’s judgment about the need for a valuation allowance for deferred tax assets could change in the near term. 44 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS - OVERVIEW QNB reported net income for the first quarter of 2015 of $2,136,000, or $0.64 per share on a diluted basis, compared to net income of $2,296,000, or $0.70 per share on a diluted basis, for the same period in 2014. Net income expressed as an annualized rate of return on average assets and average shareholders’ equity was 0.89% and 10.00%, respectively, for the quarter ended March 31, 2015 compared with 1.00% and 11.59%, respectively, for the quarter ended March 31, 2014. Total assets as of March 31, 2015 were $992,918,000, compared with $977,135,000 at December 31, 2014. Loans receivable at March 31, 2015 were $570,708,000, compared with $555,282,000 at December 31, 2014, an increase of $15,426,000, or 2.8%. Total deposits of $864,465,000 at March 31, 2015 increased $12,873,000, or 1.5%, compared with total deposits of $851,592,000 at December 31, 2014. Results for the three months ended March 31, 2015 include the following significant components: • Net interest income increased $294,000, or 4.6%, to $6,687,000. • The net interest margin on a tax-equivalent basis decreased four basis points to 3.08% for the first quarter of 2015 from 3.12% for the same period in 2014. • QNB recorded no provision for loan losses for the three months ended March 31, 2015 and 2014. • Non-interest income was $1,677,000 for first quarter 2015, a decrease of $135,000, or 7.5%, compared to the same period in 2014. Non-interest expense for the first quarter 2015 was $5,527,000, an increase of $315,000, or 6.0%, compared to first quarter 2014. • Asset quality continues to improve. Total non-performing loans were $10,279,000, or 1.80% of total loans at March 31, 2015, compared to $12,667,000, or 2.28% of total loans at December 31, 2014. Loans on non-accrual status were $7,847,000 at March 31, 2015 compared with $10,770,000 at December 31, 2014. Net charge-offs for the first quarter 2015 were $23,000, or 0.02% annualizedof average total loans, as compared with $106,000, or 0.08% annualizedof average total loans for the first quarter of 2014. These items, as well as others, will be explained more thoroughly in the next sections. QNB Corp. earns its net income primarily through its subsidiary, the Bank. Net interest income, or the spread between the interest, dividends and fees earned on loans and investment securities and the expense incurred on deposits and other interest-bearing liabilities, is the primary source of operating income for QNB. QNB seeks to achieve sustainable and consistent earnings growth while maintaining adequate levels of capital and liquidity and limiting its exposure to credit and interest rate risk levels approved by the Board of Directors. Tabular information presented throughout management’s discussion and analysis, other than share and per share data, is presented in thousands of dollars. 45 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS NET INTEREST INCOME The following table presents the adjustment to convert net interest income to net interest income on a fully taxable-equivalent basis for the three-month periods ended March 31, 2015 and 2014. Three months ended March 31, 2014 Total interest income $ 7,807 $ 7,527 Total interest expense 1,120 1,134 Net interest income 6,687 6,393 Tax-equivalent adjustment 445 486 Net interest income (fully taxable-equivalent) $ 7,132 $ 6,879 Net interest income is the primary source of operating income for QNB. Net interest income is interest income, dividends, and fees on earning assets, less interest expense incurred for funding sources. Earning assets primarily include loans, investment securities, interest bearing balances at the Federal Reserve Bank (Fed) and Federal funds sold. Sources used to fund these assets include deposits and borrowed funds. Net interest income is affected by changes in interest rates, the volume and mix of earning assets and interest-bearing liabilities, and the amount of earning assets funded by non-interest bearing deposits. For purposes of this discussion, interest income and the average yield earned on loans and investment securities are adjusted to a tax-equivalent basis as detailed in the tables that appear above. This adjustment to interest income is made for analysis purposes only. Interest income is increased by the amount of savings of Federal income taxes, which QNB realizes by investing in certain tax-exempt state and municipal securities and by making loans to certain tax-exempt organizations. In this way, the ultimate economic impact of earnings from various assets can be more easily compared. The net interest rate spread is the difference between average rates received on earning assets and average rates paid on interest-bearing liabilities, while the net interest rate margin, which includes interest-free sources of funds, is net interest income expressed as a percentage of average interest-earning assets. The Asset/Liability and Investment Management Committee works to manage and maximize the net interest margin for the Company. 46 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average Balances, Rate, and Interest Income and Expense Summary ( Tax-Equivalent Basis ) Three Months Ended March 31, 2015 March 31, 2014 Average Average Average Average Balance Rate Interest Balance Rate Interest Assets Trading securities $ 4,157 % $ 62 $ 3,177 % $ 34 Investment securities (AFS & HTM): U.S. Government agencies 56,272 % 226 67,888 % 241 State and municipal 70,305 % 737 83,223 % 912 Mortgage-backed and CMOs 218,926 % 1,058 210,748 % 1,082 Pooled trust preferred securities 3,519 % 2 3,519 % 2 Corporate debt securities 6,006 % 17 6,010 % 17 Equities 6,976 % 53 5,469 % 44 Total investment securities 362,004 % 2,093 376,857 % 2,298 Loans: Commercial real estate 284,974 % 3,218 257,172 % 2,923 Residential real estate 37,049 % 387 30,315 % 328 Home equity loans 57,394 % 512 54,523 % 527 Commercial and industrial 120,242 % 1,223 112,287 % 1,180 Indirect lease financing 7,838 % 178 8,512 % 210 Consumer loans 4,130 % 56 3,271 % 48 Tax-exempt loans 46,563 % 466 41,359 % 449 Total loans, net of unearned income* 558,190 % 6,040 507,439 % 5,665 Other earning assets 14,567 % 57 7,508 % 16 Total earning assets 938,918 % 8,252 894,981 % 8,013 Cash and due from banks 10,810 10,218 Allowance for loan losses ) ) Other assets 29,770 32,008 Total assets $ 971,403 $ 928,328 Liabilities and Shareholders' Equity Interest-bearing deposits: Interest-bearing demand $ 129,393 % 70 $ 114,538 % 66 Municipals 117,107 % 96 116,695 % 94 Money market 59,659 % 36 56,731 % 27 Savings 214,129 % 196 208,049 % 189 Time 147,769 % 396 152,435 % 406 Time of $100,000 or more 92,652 % 295 86,199 % 263 Total interest-bearing deposits 760,709 % 1,089 734,647 % 1,045 Short-term borrowings 33,894 % 31 33,072 % 29 Long-term debt - - - 5,000 % 60 Total interest-bearing liabilities 794,603 % 1,120 772,719 % 1,134 Non-interest-bearing deposits 86,811 72,283 Other liabilities 3,339 2,971 Shareholders' equity 86,650 80,355 Total liabilities and shareholders' equity $ 971,403 $ 928,328 Net interest rate spread % % Margin/net interest income % $ 7,132 % $ 6,879 Tax-exempt securities and loans were adjusted to a tax-equivalent basis and are based on the marginal Federal corporate tax rate of 34 percent. Non-accrual loans and investment securities are included in earning assets. * Includes loans held-for-sale 47 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Rate/Volume Analysis The following table shows the fully taxable equivalent effect of changes in volumes and rates on interest income and interest expense. Changes in net interest income that could not be specifically identified as either a rate or volume change were allocated to changes in volume. Three Months Ended March 31, 2015 compared to March 31, 2014 Total Due to change in: Change Volume Rate Interest income: Trading securities $ 28 $ 10 $ 18 Investment securities (AFS & HTM): U.S. Government agencies ) ) 26 State and municipal ) ) ) Mortgage-backed and CMOs ) 42 ) Pooled trust preferred securities - - - Money market mutual funds - - - Equities 9 12 (3 ) Total Investment securities (AFS & HTM) Loans: Commercial real estate 295 316 ) Residential real estate 59 74 ) Home equity loans ) 27 ) Commercial and industrial 43 84 ) Indirect lease financing ) ) ) Consumer loans 8 13 (5 ) Tax-exempt loans 17 56 ) Total Loans 375 553 ) Other earning assets 41 15 26 Total interest income 239 450 ) Interest expense: Interest-bearing deposits: Interest-bearing demand 4 9 (5 ) Municipals 2 - 2 Money market 9 2 7 Savings 7 5 2 Time ) ) 2 Time of $100,000 or more 32 19 13 Total interest-bearing deposits 44 23 21 Short-term borrowings 2 1 1 Long-term debt ) ) - Total interest expense ) ) 22 Net interest income $ 253 $ 486 $ ) 48 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Net interest income increased $294,000, or 4.6%, to $6,687,000 for the quarter ended March 31, 2015 as compared to $6,393,000 for the quarter ended March 31, 2014. On a tax-equivalent basis, net interest income increased $253,000, or 3.7%, from $6,879,000 for the three months ended March 31, 2014 to $7,132,000 for the same period ended March 31, 2015. Net interest income and net interest margin continue to be negatively impacted by declining yields on earning assets resulting from the prolonged low interest rate environment that banks have been operating in since 2008, the beginning of the financial crisis. Average earning assets for the first quarter of 2015 were $938,918,000, an increase of $43,937,000, or 4.9%, from the first quarter of 2014, with average loans increasing $50,751,000, or 10.0%, and average investment securities decreasing $13,873,000, or 3.7%, over the same period. Growth in the loan portfolio mitigates the impact of the low interest rate environment on net interest income and the net interest margin as loans generally earn a higher yield than investment securities. Average loans as a percent of average earning assets grew from 56.7% for the first quarter of 2014, to 59.5% for the first quarter of 2015. On the funding side, average deposits increased $40,590,000, or 5.0%, to $847,520,000 for the first quarter of 2015 with growth occurring in all categories of deposits. During this same time period, average borrowed funds decreased $4,178,000 to $33,894,000 and in 2015 consists of commercial repurchase agreements only after repaying $5,000,000 of long-term debt at maturity in April 2014. The prolonged low interest rate environment has continued to exert pressure on asset yields and the net interest margin as longer term assets reprice to lower interest rate levels while funding costs are near their implied floors. The net interest margin for the first quarter of 2015 was 3.08% compared to 3.12% for the first quarter of 2014. While the net interest margin represents a decline when comparing the two first quarter periods it does represent an increase from the 2.96% reported for the fourth quarter of 2014. The Rate-Volume Analysis tables, as presented on a tax-equivalent basis, highlight the impact of changing rates and volumes on interest income and interest expense. Total interest income on a tax-equivalent basis increased $239,000, or 3.0%, to $8,252,000 for the first quarter of 2015, while total interest expense decreased $14,000 to $1,120,000. Volume growth in earning assets, primarily loans, contributed an additional $450,000 of interest income but was offset bylower interest rates which reducedinterest incomeby $211,000. With regard to interest expense, lower funding costs due primarily to the repayment of long-term debt in April 2014 resulted in a decline in interest expense of $36,000, while the rates paid on deposits increased $22,000, due to consumers and business deposit offunds into higher-yielding time and money market accounts. The yield on earning assets on a tax-equivalent basis decreased seven basis points from 3.63% for the first quarter of 2014 to 3.56% for the first quarter of 2015, but increased byeleven basis points from the 3.45% reported for the fourth quarter of 2014. The rate paid on interest-bearing liabilities decreased two basis points from 0.59% for the first quarter of 2014 to 0.57% for the first quarter of 2015 and is equal to the 0.57% reported in the fourth quarter of 2014. Interest income on investment securities (trading, available-for-sale and held-to-maturity) decreased $177,000 when comparing the two quarters primarily as a result of aten basis point decline in average yield. The average yield on the investment portfolio was 2.35% for the first quarter of 2015 compared with 2.45% for the first quarter of 2014. The yield on the investment portfolio declined along with decreases in Treasury rates since the end of 2014. The cash flow from calls and prepayments in the portfolio has resulted in little opportunity to invest in bonds with better yields than the securities being called and repaid. During the first quarter of 2015 QNB cash flows from calls and principal and interest payments on mortgage backed securities funded loan growth, as well as seasonal deposit withdrawals by municipalities. Income on Government agency securities decreased $15,000, as the $11,616,000, or 17.1%, decline in average balances reduced interest income by $41,000. This was partially offset by an 18 basis point increase in the yield from 1.42% for the first quarter of 2014 to 1.60% for the same period in 2015. The increase in the yield contributed $26,000 in additional interest income and is a result of selling some lower yielding bonds at the end of 2014 and reinvestment of cash into bonds with yields higher than the portfolio yield. 49 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Interest income on tax-exempt municipal securities decreased $175,000 with the decline in volume contributing $141,000 of the total decrease. The yield on the municipal portfolio was 4.19% for 2015 compared to 4.38% for 2014. QNB had purchased many municipal securities when rates were significantly higher. Many of these bonds have either reached maturity or their call dates and are being replaced with municipal bonds with lower yields. Typically QNB purchased municipal bonds with 10-15 year maturities; however, given the current rate environment has shortened the maturity range to between 5-7 years with call dates between 2-4 years. The yield on this portfolio is expected to continue to decline as additional higher yielding municipal bonds are expected to be called or mature during 2015. The current yield on replacement bonds is well below the yield of the bonds being called or maturing. Interest income on mortgage-backed securities and CMOs decreased $24,000 with an increase in average balances mitigating the impact of lower rates. Average balances increased $8,178,000, or 3.9%, to $218,926,000 when comparing the two periods and contributed $42,000 in additional income. The yield on the mortgage-backed and CMO portfolio decreased 12 basis points from 2.05% for the first quarter of 2014 to 1.93% for the first quarter of 2015, resulting in a $66,000 reduction in interest income. This portfolio was expanded because it provides higher yields relative to agency bonds and also provides monthly cash flow which can be used for liquidity purposes or can be reinvested when interest rates eventually increase. With the historically low interest rate environment, mortgage refinancing activity over the past three years was significant resulting in an increase in prepayments on these securities. Since most of these securities were purchased at a premium, prepayments result in a shorter amortization period of this premium and therefore a reduction in income. With the decrease in interest rates since year-end 2014, mortgage refinancing activity has increased and as a result mortgage prepayments have slowed and yields have increased slightly. Income on loans increased $375,000 to $6,040,000 when comparing the first quarters of 2015 and 2014, with growth in average balances offsetting the decline in the portfolio yield. The yield on the loan portfolio decreased 14 basis points to 4.39% when comparing the same periods, resulting in a reduction in interest income of $178,000. When comparing the two quarters average balances increased 10.0% resulting in an increase of $553,000 in interest income. As a result of the interest rate environment and competitive pressures new loans are being originated at lower rates, variable rate loans are repricing lower and many customers with fixed rates are negotiating for lower rates. The largest category of the loan portfolio is commercial real estate loans. This category of loans includes commercial purpose loans secured by either commercial properties such as office buildings, factories, warehouses, medical facilities and retail establishments, or residential real estate, usually the residence of the business owner. The category also includes construction and land development loans. Income on commercial real estate loans increased $295,000 and was impacted positively by the increase in average balances and negatively by the decline in yield. Average balances increased $27,802,000, or 10.8%, to $284,974,000, for the three months ended March 31, 2015 compared with the same quarter in 2014. The yield on commercial real estate loans was 4.58% for the first quarter of 2015, a decrease of three basis points from the 4.61% reported for the first quarter of 2014. Income on commercial and industrial loans, the second largest category, increased $43,000 as average commercial and industrial loan balances increased $7,955,000, or 7.1%, to $120,242,000 for the first quarter of 2015 resulting in an additional $84,000 in income. The average yield on these loans decreased 14 basis points to 4.12% resulting in a decrease in income of $41,000. Many of the loans in this category are indexed to the prime interest rate and have floors. Tax-exempt loan income was $466,000 for the first quarter of 2015, an increase of $17,000 from the same period in 2014. With the decline in market interest rates many municipalities have refinanced existing debt or taken on new debt. QNB has been successful in winning some of these bids and as a result average balances have increased $5,204,000 or 12.6%, to $46,563,000 for the first quarter of 2015, contributing $56,000 in income. However, the raterenegotiation or bidding on these loans has resulted in a $39,000 decline in interest income as the average yield on the tax-exempt loan portfolio declinedfrom 4.40% for the first quarter of 2014 to 4.06% for the first quarter of 2015. 50 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS QNB desires to become the “local consumer lender of choice” and to affect this QNB focused its retail lending efforts, adding new product offerings and increasing marketing and promotion. The positive impact of this renewed focus has been year-over-year growth in balances in all three categories of retail lending: residential mortgage, home equity and consumer loans. Average residential mortgage loans secured by first lien 1-4 family residential mortgages increased by $6,734,000, or 22.2%, to $37,049,000 for the first quarter of 2015 compared to the same period in 2014. Over this same timeframe, the average yield on the portfolio declined by 16 basis points to 4.17% for the first quarter of 2015. The net result was an increase in interest income of $59,000. Average home equity loans increased $2,871,000, or 5.3%, to $57,394,000 while the average yield declined 30 basis points to 3.62% resulting in a decline in income of $15,000. Average consumer loans increased $859,000, or 26.3%, to $4,130,000 while the yield on the portfolio decreased 49 basis points to 5.45% for the first quarter of 2015 resulting in an $8,000 increase in interest income. For the most part, earning assets are funded by deposits, which increased on average by $40,590,000, or 5.0%, to $847,520,000, when comparing the first quarters of 2015 and 2014. Interest expense on total deposits increased $44,000 when comparing the two quarters while interest expense on borrowed funds decreased $58,000, due primarily to long-term debt payoff in April 2014. The rate paid on interest-bearing deposits remained unchanged at 0.58% for both the first quarter of 2015 and 2014. We do not anticipate deposit yields to decline much further as deposit rates are close to reaching an inherent floor and may actually begin to increase as short-term interest rates begin to increase and the competition for deposits increases. The growth in deposits continues to be centered in accounts with greater liquidity, such as non-interest and interest-bearing demand, interest-bearing municipal accounts, and savings deposits. Average non-interest-bearing demand accounts increased $14,528,000, or 20.1%, to $86,811,000 for the first quarter of 2015. QNB has been successful in increasing business checking accounts as average balances in these accounts have increased by $11,618,000, or 20.6%, when comparing the quarters. Average interest-bearing demand accounts increased $14,855,000, or 13.0%, to $129,393,000 for the first quarter of 2015. Interest expense on interest-bearing demand accounts increased $4,000 to $70,000 for the same period, as the average rate paid declined by one basis point from 0.23% for the first quarter of 2014 to 0.22% for the first quarter of 2015. Included in this category is QNB-Rewards checking, a higher-rate checking account product that pays 1.00% on balances up to $25,000 and 0.25% for balances over $25,000. In order to receive the high rate a customer must receive an electronic statement, have one direct deposit or other ACH transaction and have at least 12 check card purchase transactions post and clear per statement cycle. For the first quarter of 2015, the average balance in this product was $38,927,000 and the related interest expense was $57,000 for an average yield of 0.59%. In comparison, the average balance of the QNB-Rewards accounts for the first quarter of 2014 was $35,836,000 with a related interest expense of $55,000 and an average rate paid of 0.62%. This product also generates fee income through the use of the check card. The average balance of other interest-bearing demand accounts included in this category increased from $78,702,000 for the first quarter of 2014 to $90,466,000 for the first quarter of 2015. The average rate paid on these balances was 0.06% for both periods. Interest expense on municipal interest-bearing demand accounts increased $2,000 to $96,000 for the first quarter of 2015. The average balance of municipal interest-bearing demand accounts increased $412,000 to $117,107,000, while the average interest rate paid on these accounts increased from 0.32% for the first quarter of 2014 to 0.33% for the first quarter of 2015. Most of these accounts are indexed to the Federal funds rate with most having negotiated rate floors between 0.25% and 0.50%. QNB was successful in increasing its relationships with several of these customers as well as adding several new municipalities and school districts over the past year, accounting for the increase in balances. Many of these deposits are seasonal in nature and are received during the third quarter as tax receipts are collected and are withdrawn over the course of the next year. It is anticipated that these balances will decline significantly during the second quarter of 2015 before building during the third quarter. 51 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average money market accounts increased $2,928,000, or 5.2%, to $59,659,000 for the first quarter of 2015 compared with the same period in 2014. Interest expense on money market accounts increased $9,000 to $36,000 and the average interest rate paid on money market accounts increased from 0.19% for the first quarter of 2014 to 0.24% for the first quarter of 2015. The majority of balances in this category are in the Select money market account, a product that pays a tiered rate based on account balances. Interest expense on savings accounts increased $7,000 when comparing the first quarter of 2015 to the first quarter of 2014, while the average rate remained unchanged at 0.37% for both periods. When comparing these same periods average savings accounts increased $6,080,000, or 2.9%, to $214,129,000 for the first quarter of 2015 with the statement savings product accounting for most of the growth in savings balances. QNB’s online e-Savings product is the largest category of savings deposits, with average balances for the first quarter of 2015 of $158,560,000. The product was introduced at a yield of 1.85% in the second quarter of 2009 and has been extremely successful with balances growing to $161,804,000 at March 31, 2015, compared to $158,081,000 at March 31, 2014. The average yield paid on these accounts was 0.46% for both the first quarter of 2014 and 2015. Traditional statement savings accounts, passbook savings and club accounts are also included in the savings category and average balances in these types of savings accounts increased $4,100,000, or 8.0%, when comparing the first quarter 2015 average to the same 2014 quarter. Total interest expense on time deposits increased $22,000 to $691,000 for the first quarter of 2015. Average total time deposits increased by $1,787,000 to $240,421,000 for the first quarter of 2015. Similar to fixed-rate loans and investment securities, time deposits reprice over time and, therefore, have less of an immediate impact on costs in either a rising or falling rate environment. Unlike loans and investment securities, however, the maturity and repricing characteristics of time deposits tend to be shorter. The average rate paid on time deposits increased three basis points from 1.14% to 1.17% when comparing the first quarter of 2014 to the same period in 2015. Approximately $115,087,000, or 48.4%, of time deposits at March 31, 2015 will reprice or mature over the next 12 months. The average rate paid on these time deposits is approximately 0.94%. The yield on the time deposit portfolio may change slightly in the next quarter as short-term time deposits reprice. However, given the short-term nature of these deposits interest expense could increase if short-term time deposit rates were to increase suddenly or if customers select higher paying longer-term time deposits. Short-term borrowings are comprised of sweep accounts structured as repurchase agreements with our commercial customers. Interest expense on short-term borrowings increased from $29,000 for the first quarter of 2014 to $31,000 for the first quarter of 2015. When comparing these same periods average balances increased from $33,072,000 to $33,894,000 while the average rate paid rose from 0.36% to 0.37%. QNB had $5,000,000 of average long-term debt at an average rate of 4.77% for the first quarter of 2014. This term borrowing matured and was repaid onApril 17, 2014. PROVISION FOR LOAN LOSSES AND ALLOWANCE FOR LOAN LOSSES The provision for loan losses represents management's determination of the amount necessary to be charged to operations to bring the allowance for loan losses to a level that represents management’s best estimate of the known and inherent losses in the existing loan portfolio. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with U.S. GAAP. The determination of an appropriate level for the allowance for loan losses is based upon an analysis of the risks inherent in QNB’s loan portfolio. Management, in determining the allowance for loan losses, makes significant estimates and assumptions. Since the allowance for loan losses is dependent, to a great extent, on conditions that may be beyond QNB’s control, it is at least reasonably possible that management’s estimates of the allowance for loan losses and actual results could differ. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for losses on loans. Such agencies may require QNB to recognize changes to the allowance based on their judgments about information available to them at the time of their examination. Actual loan losses, net of recoveries, serve to reduce the allowance. 52 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management closely monitors the quality of its loan portfolio and performs a quarterly analysis of the appropriateness of the allowance for loan losses. This analysis considers a number of relevant factors including: specific impairment reserves, historical loan loss experience, general economic conditions, levels of and trends in delinquent and non-performing loans, levels of classified loans, trends in the growth rate of loans and concentrations of credit. Based on the analysis, QNB recorded no provision for loan losses in the first quarters of 2015 and 2014 and $400,000 in the fourth quarter of 2014. Net loan charge-offs were $23,000, or 0.02% annualized of total average loans, for the first quarter of 2015, compared with $106,000, or 0.08% annualized of total average loans, for the first quarter of 2014 and $765,000, or 0.56% annualized of total average loans, for the fourth quarter of 2014. QNB's allowance for loan losses of $7,978,000 represents 1.40% of total loans at March 31, 2015 compared to an allowance for loan losses of $8,001,000, or 1.44% of total loans at December 31, 2014 and $8,819,000, or 1.69% of total loans at March 31, 2014. The allowance for loan losses at March 31, 2015 is at a level that QNB management believes is adequate as of that date based on its analysis of known and inherent losses in the portfolio. Asset quality has continued the trend of steady improvement over the past year with total non-performing assets of $13,517,000 at March 31, 2015 compared with $18,152,000 as of December 31, 2014 and $19,823,000 as of March 31, 2014. Included in this classification are non-performing loans, other real estate owned (OREO) and repossessed assets, and non-performing pooled trust preferred securities. Total non-performing loans, which represent loans on non-accrual status, loans past due 90 days or more and still accruing interest, and restructured loans were $10,279,000, or 1.80% of loans receivable at March 31, 2015 compared with $12,667,000, or 2.28% of loans receivable at December 31, 2014 and $14,760,000, or 2.83% of total loans, at March 31, 2014. Loans on non-accrual status were $7,847,000 at March 31, 2015 compared with $10,770,000 at December 31, 2014 and $12,824,000 at March 31, 2014. Loans are placed on non-accrual status immediately if, in the opinion of management, collection is doubtful, or when principal or interest is past due 90 days or more and collateral is insufficient to cover principal and interest. In cases where there is a collateral shortfall on non-accrual loans, specific impairment reserves have been established based on the updated collateral values even if the borrower continues to pay in accordance with the terms of the agreement. The reduction in non-accrual loans is the result of a $2.6 million sale of collateral for a previously identified non-accrual relationship and the reclassification of a non-accrual relationship back to accrual status during the first quarter of 2015. Of the total amount of non-accrual loans at March 31, 2015, there were $5,078,000, or 64.7%, that were current or past due less than 30 days at the end of the quarter. In addition to the continuing trend of reduced total non-performing loans, loans classified as substandard or doubtful, which include non-performing loans, continue to improve. At March 31, 2015 non-homogeneous substandard or doubtful loans totaled $28,815,000, a reduction of $5,539,000 and $8,470,000, or 16.1% and 22.7%, from the $34,354,000 and $37,285,000 reported as of December 31, 2014 and March 31, 2014, respectively. QNB had no loans past due 90 days or more and still accruing at March 31, 2015, December 31, 2014 and at March 31, 2014. Total loans 30 days or more past due represented 0.68% of loans receivable at March 31, 2015 compared with 1.21% at December 31, 2014 and 1.15% at March 31, 2014. Troubled debt restructured loans, not classified as non-accrual loans or loans past due 90 days or more, were $2,432,000 at March 31, 2015 compared with $1,897,000 at December 31, 2014 and $1,936,000 at March 31, 2014. The increase in restructured loans when comparing the March timeframes is due to the reclassification of one relationship from non-accrual to accrual during the first quarter 2015, which contributed to the reduction in non-accrual balances as well. QNB had OREO and other repossessed assets of $664,000 as of March 31, 2015, $3,046,000 at December 31, 2014 and $2,825,000 at March 31, 2014, respectively. Included in other real estate owned at December 31, 2014 and March 31, 2014 was one property with a fair value of $2,325,000 which was sold in January 2015. QNB recorded a valuation allowance of $89,000 for an existing OREO residential single-family property during the first quarter of 2015. There were no new OREO properties acquired during the first quarter of 2015. Non-accrual pooled trust preferred securities are carried at fair value which was $2,574,000, $2,439,000, and $2,238,000 at March 31, 2015, December 31, 2014 and March 31, 2014, respectively. The change in the balance of non-performing pooled trust preferred securities reflects an improvement in the fair value of these securities and not the purchase of additional securities . 53 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS A loan is considered impaired, based on current information and events, if it is probable that QNB will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and shortfalls on a case-by-case basis, taking into consideration all the circumstances surrounding the loan and the borrower, including length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial loans and indirect lease financing loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral, if the loan is collateral dependent. At March 31, 2015 and December 31, 2014, the recorded investment in loans for which impairment has been identified totaled $16,412,000 and $21,077,000 of which $14,431,000 and $19,019,000, respectively, required no specific allowance for loan loss. The recorded investment in impaired loans requiring an allowance for loan losses was $1,981,000 and $2,058,000 at March 31, 2015 and December 31, 2014, respectively, and the related allowance for loan losses associated with these loans was $1,244,000 and $1,194,000, respectively. See Note 8 to the Notes to Consolidated Financial Statements for additional detail of impaired loans. 54 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following table provides detailed information and ratios pertaining to the Company’s loan and asset quality: March 31, December 31, March 31, 2015 2014 2014 Non-accrual loans $ 7,847 $ 10,770 $ 12,824 Loans past due 90 days or more and still accruing interest - - - Troubled debt restructured loans (not already included above) 2,432 1,897 1,936 Total non-performing loans 10,279 12,667 14,760 Other real estate owned and repossessed assets 664 3,046 2,825 Non-accrual investment securities 2,574 2,439 2,238 Total non-performing assets $ 13,517 $ 18,152 $ 19,823 Total loans (excluding loans held-for-sale): Average total loans (YTD) $ 557,959 $ 523,825 $ 507,412 Total loans 570,708 555,282 521,856 Allowance for loan losses 7,978 8,001 8,819 Allowance for loan losses to: Non-performing loans % % % Total loans (excluding held-for-sale) % % % Average total loans % % % Non-performing loans / total loans (excluding held-for-sale) % % % Non-performing assets / total assets % % % An analysis of loan charge-offs for the three months ended March 31, 2015 compared to 2014 is as follows: Three months ended March 31, 2015 2014 Net charge-offs $ 23 $ 106 Net charge-offs (annualized) to: Total loans (excluding held-for-sale) % % Average total loans (excluding held-for-sale) 0.02 0.08 Allowance for loan losses 1.18 4.88 55 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS NON-INTEREST INCOME Non-Interest Income Comparison Change from prior year Three months ended March 31, Amount Percent Net gain on investment securities $ 503 $ 622 $ ) -19.1 % Net gain from trading activity 15 22 (7 ) -31.8 % Fees for services to customers 402 399 3 % ATM and debit card 362 348 14 % Retail brokerage and advisory income 173 166 7 % Bank-owned life insurance 70 72 (2 ) -2.8 % Merchant income 70 72 (2 ) -2.8 % Net gain on sale of loans 63 7 56 % Other 19 104 ) -81.7 % Total $ 1,677 $ 1,812 $ ) -7.5 % QNB, through its core banking business, generates various fees and service charges. Total non-interest income includes service charges on deposit accounts, ATM and debit card income, retail brokerage and advisory income, income on bank-owned life insurance, merchant income, trading revenue and gains and losses on the sale of investment securities and residential mortgage loans. Total non-interest income for the first quarter of 2015 was $1,677,000, a decrease of $135,000, or 7.5%, compared to $1,812,000 for the first quarter of 2014. Decreases in net gains on investment securities and trading activity, which declined from $622,000 and $22,000, respectively, in the first quarter of 2014, to $503,000 and $15,000, respectively, in the same period in 2015, contributed $126,000 of the decrease in non-interest income. Trading revenue represents realized and unrealized gains and losses, net of expenses, on the municipal trading account portfolio invested in during the first quarter of 2015. This portfolio is marked to market at the end of every month and any changes in fair value recorded as non-interest income. Interest earned on these securities during the holding period is included in net interest income. QNB originates residential mortgage loans for sale in the secondary market. Net gains on sale of loans increased from $7,000 during the first quarter of 2014 to $63,000 during the first quarter 2015 due to increased residential mortgage activity resulting from declining interest rates during the quarter. The net gain on residential mortgage sales is directly related to the volume of mortgages sold and the timing of the sales relative to the interest rate environment. Residential mortgage loans to be sold are identified at origination. Proceeds from the sale of residential mortgages were $1,933,000 and $131,000 for the first quarters of 2015 and 2014, respectively. Fees for services to customers, primarily service charges on deposit accounts, and ATM and debit card income increased $3,000 and $14,000, respectively, to $402,000 and $362,000, respectively, when comparing first quarter 2015 with the same period in 2014. The growth in deposit accounts corresponds to the growth in this fee income category. Retail brokerage and advisory income increased $7,000, or 4.2%, to $173,000 during the first quarter 2015, compared to the same period in 2014. QNB provides securities and advisory services under the name of QNB Financial Services through Investment Professionals, Inc., a registered Broker/Dealer and Registered Investment Advisor. This business continues to grow successfully and as of March 31, 2015 had approximately $54,500,000 in assets under management. 56 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The “other” category of non-interest income declined $85,000 from $104,000 for first quarter 2014 to $19,000 for first quarter 2015, due primarily to a valuation allowance established for a residential OREO property of $89,000. NON-INTEREST EXPENSE Non-Interest Expense Comparison Change from prior year Three months ended March 31, 2014 Amount Percent Salaries and employee benefits $ 2,996 $ 2,795 $ 201 % Net occupancy 454 446 8 % Furniture and equipment 429 408 21 % Marketing 210 218 (8 ) -3.7 % Third-party services 401 401 - % Telephone, postage and supplies 194 183 11 % State taxes 174 151 23 % FDIC insurance premiums 167 177 ) -5.6 % Other 502 433 69 % Total $ 5,527 $ 5,212 $ 315 % Non-interest expense is comprised of costs related to salaries and employee benefits, net occupancy, furniture and equipment, marketing, third party services, FDIC insurance premiums, regulatory assessments and taxes and various other operating expenses. Total non-interest expense was $5,527,000 for the first quarter of 2015, an increase of $315,000, or 6.0%, compared to the first quarter of 2014. Salaries and benefits is the largest component of non-interest expense. QNB monitors, through the use of various surveys, the competitive salary and benefit information in its markets and makes adjustments when appropriate. Salaries and benefits expense for the first quarter of 2015 were $2,996,000, an increase of $201,000, or 7.2%, from the $2,795,000 reported in the first quarter of 2014. Included in salary expense in 2015 was incentive compensation plus related payroll taxes of $53,000. There was no incentive compensation recorded during the first quarter of 2014. Excluding the cost of incentive compensation, salary expense increased $121,000, or 5.7%, when comparing the first quarter of 2015 to the same period in 2014. The increase is mainly attributable to merit raises coupled with five additional full-time equivalent employees. Benefit expense increased $27,000 for the first quarter of 2015. Net occupancy and furniture and equipment expense increased $29,000, or 3.4%, to $883,000 when comparing first quarter 2015 to first quarter 2014. This is primarily related to a $29,000 increase in equipmentand software maintenance costs. Marketing expense decreased $8,000, or 3.7%, to $210,000 for the quarter ended March 31, 2015. The decrease in 2015 was largely attributable to higher public relations expenses incurredduring thefirst quarter 2014 related to the internet domain name change and rebranding that took place in thefourth quarter of 2014. Third party services are comprised of professional services, including legal, accounting, auditing and consulting services, as well as fees paid to outside vendors for support services of day-to-day operations. These support services include correspondent banking services, statement printing and mailing, investment security safekeeping and supply management services. There was no change in third party service fees for first quarter 2015, compared with the same period in 2014. 57 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS State tax expense represents the accrual of the Pennsylvania shares tax, which is based on the equity of the Bank, Pennsylvania sales and use tax and the Pennsylvania capital stock tax. State tax expense was $174,000 for the first quarter of 2015, an increase of $23,000 compared to the same period in 2014. The increase is related to the change in the Bank’s equity capital. Other non-interest expense increased $69,000, or 15.9%, to $502,000 for the first quarter of 2015. The majority of the increase relates to expenses associated with OREO. INCOME TAXES QNB utilizes an asset and liability approach for financial accounting and reporting of income taxes. As of March 31, 2015, QNB’s net deferred tax asset was $2,406,000. The primary components of deferred taxes are deferred tax assets of $2,713,000 relating to the allowance for loan losses, $516,000 related to non-accrual interest income, $85,000 generated by OTTI charges on equity securities and $392,000 related to OTTI charges on pooled trust preferred securities, offset by $1,133,000 in deferred tax liabilities related to unrealized gains on available for sale securities,. As of December 31, 2014, QNB’s net deferred tax asset was $2,925,000. The primary difference in the balance of net deferred tax assets when comparing March 31, 2015 to December 31, 2014 is the increase in deferred tax liability due to increased unrealized gainson available for sale securities. The realizability of deferred tax assets is dependent upon a variety of factors, including the generation of future taxable income, the existence of taxes paid and recoverable, the reversal of deferred tax liabilities and tax planning strategies. Based upon these and other factors, management believes it is more likely than not that QNB will realize the benefits of these remaining deferred tax assets. The net deferred tax asset is included in other assets on the consolidated balance sheet. Applicable income tax expense was $701,000 for the three-month period ended March 31, 2015 compared to $697,000 for the three-month period ended March 31, 2014. The effective tax rate for the first quarter of 2015 was 24.7%, compared with 23.3% for the same period in 2014. This increase in effective tax rate for the quarter ended March 31, 2015 is due to the decreased proportion of tax-free income to total income, primarily municipal securities interest income, and state income taxes. FINANCIAL CONDITION ANALYSIS Financial service organizations are challenged to demonstrate they can generate sustainable and consistent earnings growth in a dynamic operating environment. While the economy continues to improve and strong loan demand continued from the latter half of 2014 into the first quarter of 2015, the low level of interest rates and the extreme rate competition for quality loans is anticipated to continue through 2015. It is also anticipated that the rate competition for attracting and retaining deposits will increase in 2015 and into 2016 as short-term interest rates are expected to begin to increase which could result in a lower net interest margin and a decline in net interest income. QNB’s primary business is accepting deposits and making loans to meet the credit needs of the communities it serves. Loans are the most significant component of earning assets and growth in loans to small businesses and residents of these communities has been a primary focus of QNB. Inherent within the lending function is the evaluation and acceptance of credit risk and interest rate risk. QNB manages credit risk associated with its lending activities through portfolio diversification, underwriting policies and procedures and loan monitoring practices. QNB is committed to make credit available to its customers. 58 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Total assets at March 31, 2015 were $992,918,000 compared with $977,135,000 at December 31, 2014. Cash and cash equivalents increased $27,008,000 to $45,253,000 at March 31, 2015, due in part to growth in deposit balances. Proceeds from the decline in total investment securities of $24,433,000 were used to fund the growth in loans receivable, which totaled $15,426,000 when compared to December 31, 2014. Loans receivable were $570,708,000 at March 31, 2015. Demand for loans by both businesses and consumers was strong during the first quarter. Average total commercial loans increased $40,287,000 when comparing the first three months of 2015 to the first three months of 2014. Commercial and industrial loans increased $7,955,000, or 7.1%, to $120,242,000. Commercial and industrial loans represent commercial purpose loans that are either secured by collateral other than real estate or unsecured. Many of these loans are for operating lines of credit. Average loans secured by real estate, either commercial or residential properties increased $34,536,000, or 12.0%, when comparing the average balances for the three month periods while average tax-exempt loans to state and municipal organizations increased $5,204,000, or 12.6%, over the same time period. Average home equity loans increased from $54,523,000 for the first quarter of 2014 to $57,394,000 for the first three months of 2015. The Bank had several successful home equity loan promotions over the past year and has initially received a strong response to the product offering. Total investment securities, including trading securities, available-for-sale securities and held-to-maturity securities were $355,139,000 at March 31, 2015 and $379,572,000 at December 31, 2014. Despite theoverall decline in investment security balances since year end, the composition of the portfolio is little changed since December 31, 2014. QNB owns CDOs in the form of pooled trust preferred securities. These securities are comprised mainly of securities issued by banks or bank holding companies, and to a lesser degree, insurance companies. In most cases QNB owns the mezzanine tranches of these securities, with the exception of one that now represents the senior-most obligation of the trust. These securities are structured so that the senior and mezzanine tranches are protected from defaults by over-collateralization and cash flow default protection provided by subordinated tranches. QNB holds six of these securities with an amortized cost of $3,519,000 and a fair value of $2,574,000 at March 31, 2015. There was no credit-related other-than-temporary impairment charge in the first quarter of 2015 or 2014. It is possible that future calculations could require recording additional other-than-temporary impairment charges through earnings. For additional detail on these securities see Note 7 Investment Securities and Note 9 Fair Value Measurements and Disclosures. For the most part, earning assets are funded by deposits. Total average deposits increased $40,590,000, or 5.0%, to $847,520,000 for the first three months of 2015 compared to the first three months of 2014. Average interest-bearing demand accounts increased $14,855,000, or 13.0%, when comparing the first three months of 2015 and 2014. Growth in personal and business accounts, Rewards Checking and Select 50 balances contributed to this increase. Average municipal balances grew a modest $412,000 to $117,107,000 when comparing the first quarter of 2015 to the first quarter of 2014. Average savings and money market balances increased $6,080,000 and $2,928,000, respectively, or 2.9% and 5.2%, respectively, to $214,129,000 and $59,659,000, respectively, for the first quarter of 2015 due to the continued success of QNB’s online eSavings with traditional statement savings accounts also contributing to the growth. Average non-interest bearing demand accounts increased $14,528,000 or 20.1%, when comparing the three month periods, with business balances contributing to this increase Total average time deposits grew by $1,787,000 when comparing the two quarters as customers continue to look for the liquidity of transaction accounts and are hesitant to lock in longer-term deposits at low rates. Total deposits increased $12,873,000 to $864,465,000 at March 31, 2015 compared to the December 31, 2014 balances. Non-interest bearing demand deposits increased $13,573,000, or 15.6%, when comparing March 31, 2015 to year-end 2014. The majority of this increase is from business deposits. Money market and savings balances increased $7,642,000 and $5,940,000, respectively, to $65,841,000 and $217,180,000, respectively. Offsetting these increases was adecrease in interest bearing demand balances of $8,580,000 to $243,406,000 at March 31, 2015. This decrease is in municipal deposits, which declined $18,251,000, offsetting growth in personal and business balances. Municipal deposits can be volatile depending on the timing of deposits and withdrawals, depending on the cash flow needs of the school districts or municipalities. Time deposits decreased $5,702,000, declining from $243,247,000 at December 31, 2014 to $237,545,000 at March 31, 2015, as customers continue to look for liquidity in anticipation of rising interest rates. 59 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Short-term borrowings increased $679,000 from $35,189,000 at December 31, 2014 to $35,868,000 at March 31, 2015. These balances are commercial sweep accounts which are also volatile based on businesses receipt and disbursement of funds. LIQUIDITY Liquidity represents an institution’s ability to generate cash or otherwise obtain funds at reasonable rates to satisfy demand for loans and deposit withdrawals. QNB attempts to manage its mix of cash and interest-bearing balances, Federal funds sold and investment securities in an attempt to match the volatility, seasonality, interest sensitivity and growth trends of its loans and deposits. The Company manages its liquidity risk by measuring and monitoring its liquidity sources and estimated funding needs. Liquidity is provided from asset sources through repayments and maturities of loans and investment securities. The portfolio of investment securities classified as available for sale and QNB's policy of selling certain residential mortgage originations in the secondary market also provide sources of liquidity. Core deposits and cash management repurchase agreements have historically been the most significant funding source for QNB. These deposits and repurchase agreements are generated from a base of consumers, businesses and public funds primarily located in the Company’s market area. Additional sources of liquidity are provided by the Bank’s membership in the FHLB. At March 31, 2015, the Bank had a maximum borrowing capacity with the FHLB of approximately $232,659,000. The maximum borrowing capacity changes as a function of qualifying collateral assets. QNB has no outstanding borrowings with the FHLB at March 31, 2015. In addition, the Bank maintains unsecured Federal funds lines with three correspondent banks totaling $31,000,000. At March 31, 2015, there were no outstanding borrowings under these lines. During the first quarter of 2015, QNB borrowed from the FHLB to fund short-term liquidity needs to fund loan growth. Future availability under these lines is subject to the policies of the granting banks and may be withdrawn. Liquid sources of funds have remained virtually unchanged since December 31, 2014. Total cash and cash equivalents, trading and available-for-sale investment securities and loans held-for-sale totaled $401,130,000 and $398,051,000 at March 31, 2015 and December 31, 2014, respectively. These liquid sources should be adequate to meet normal fluctuations in loan demand or deposit withdrawals. It is still anticipated that the investment portfolio will continue to provide sufficient liquidity, even in a rising rate environment, as municipal bonds and agency securities are called and as cash flow on mortgage-backed and CMO securities continues to be steady. In the event interest rates rise, the cash flow available from the investment portfolio could decrease. Approximately $183,571,000 and $206,774,000 of available-for-sale securities at March 31, 2015 and December 31, 2014, respectively, were pledged as collateral for repurchase agreements and deposits of public funds. The decrease in the amount of pledged securities corresponds with the decrease in municipal deposits from December 31, 2014 to March 31, 2015. As an additional source of liquidity, QNB is a member of the Certificate of Deposit Account Registry Services (CDARS) program offered by the Promontory Interfinancial Network, LLC. CDARS is a funding and liquidity management tool used by banks to access funds and manage their balance sheet. It enables financial institutions to provide customers with full FDIC insurance on time deposits over $250,000 that are placed in the program. QNB also has available Insured Cash Sweep (ICS), another program through Promontory Interfinancial Network, LLC, which is a product similar to CDARS, but one that provides liquidity like a money market or savings account. 60 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CAPITAL ADEQUACY A strong capital position is fundamental to support continued growth and profitability and to serve the needs of depositors. QNB's shareholders' equity at March 31, 2015 was $89,159,000, or 8.98% of total assets, compared to shareholders' equity of $86,354,000, or 8.84% of total assets, at December 31, 2014. Shareholders’ equity at March 31, 2015 and December 31, 2014 included a positive adjustment of $2,199,000 and $907,000, respectively, related to unrealized holding gains, net of taxes, on investment securities available-for-sale. Without these adjustments, shareholders' equity to total assets would have been 8.78% and 8.75% at March 31, 2015 and December 31, 2014, respectively. Average shareholders' equity and average total assets were $86,650,000 and $971,403,000 for the first three months of 2015, an increase of 4.9% and 2.5%, respectively, from the averages for the year ended December 31, 2014. The ratio of average total equity to average total assets was 8.92% for the first three months of 2015 compared to 8.72% for all of 2014. Retained earnings at March 31, 2015 were impacted by three months of net income of $2,136,000 partially offset by cash dividends declared and paid of $964,000. QNB offers a Dividend Reinvestment and Stock Purchase Plan (the “Plan”) to provide participants a convenient and economical method for investing cash dividends paid on the Company’s common stock in additional shares at a discount. The Plan also allows participants to make additional cash purchases of stock at a discount. Stock purchases under the Plan contributed $220,000 and $187,000 to capital during the first quarter of 2015 and 2014, respectively. The Board of Directors has authorized the repurchase of up to 100,000 shares of its common stock in open market or privately negotiated transactions. The repurchase authorization does not bear a termination date. As of March 31, 2015, 57,883 shares were repurchased under this authorization at an average price of $16.97 and a total cost of $982,000. There have been no additional shares repurchased under the plan since the first quarter of 2009. QNB is subject to various regulatory capital requirements as issued by Federal regulatory authorities. The final rules implementing the Basel Committee on Banking Supervision’s capital guidelines for U.S. banks ("Basel III")became effective for QNB on January 1, 2015, with full compliance with all the of final rule’s requirements phased in over a multi-year schedule, to be fully phased-in by January 1, 2019. Under the final rules, minimum requirements will increase for both the quantity and quality of capital held by banks. The rules include a new common equity Tier 1 capital to risk-weighted assets minimum ratio of 4.5%, raise the minimum ratio of Tier 1 capital to risk-weighted assets from 4.0% to 6.0%, require a minimum ratio of Total Capital to risk-weighted assets of 8.0%, and require a minimum Tier 1 leverage ratio of 4.0%. A new capital conservation buffer, comprised of common equity Tier 1 capital, is also established above the regulatory minimum capital requirements. This capital conservation buffer will be phased in beginning January 1, 2016, at 0.625% of risk-weighted assets and increase each subsequent year by an additional 0.625% until reaching its final level of 2.5% on January 1, 2019. Strict eligibility criteria for regulatory capital instruments were also implemented. The final rules also revise the definition and calculation of Tier 1 capital, Total Capital, and risk-weighted assets. QNB continues to analyze these new rules and their effects on the business, operations and capital levels of the Company and the Bank. As of March 31, 2015, QNB’s capital levels remained characterized as “well-capitalized” under the new rules. 61 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following table sets forth consolidated information for QNB Corp.: March 31, December 31, Capital Analysis 2015 2014 Regulatory Capital Shareholders' equity $ $ 86,354 Net unrealized securities gains, net of tax ) ) Disallowed intangible assets (3 ) (8 ) Common equity tier I capital $ N/A Tier I Capital Allowable portion: Allowance for loan losses and reserve for unfunded commitments 8,060 Unrealized gains on equity securities, net of tax 428 Total risk-based capital $ $ 93,927 Risk-weighted assets $ $ 667,818 Quarterly average assets for leverage capital purposes $ $ 987,527 March 31, December 31, Capital Ratios 2015 2014 Common equity tier I capital/risk-weighted assets % N/A Tier I capital/risk-weighted assets % % Total risk-based capital/risk-weighted assets % % Tier I capital/average assets (leverage ratio) % % Under the requirements, at March 31, 2015 and December 31, 2014, QNB has a Tier 1 capital ratio of 12.02% and 12.79%, a total regulatory capital ratio of 13.15% and 14.06%, and a leverage ratio of 8.95% and 8.65%, respectively. The leverage ratio improved from December 31, 2014 as the growth rate of Tier Icapitalexceeded the growth rate of quarterly average assets. The decline in the tier I and total regulatory capital to risk-weighted asset ratios is a result of the adoption of the asset risk-weighting requirements of Basel III. Despite the implementation of this new standard and the decline in these ratios from December 31,2014, the Company remains well-capitalized by all applicable regulatory requirements as of March 31, 2015. MARKET RISK MANAGEMENT Market risk reflects the risk of economic loss resulting from changes in interest rates and market prices. QNB’s primary market risk exposure is interest rate risk and liquidity risk. QNB’s liquidity position was discussed in a prior section. QNB’s largest source of revenue is net interest income, which is subject to changes in market interest rates. Interest rate risk management seeks to minimize the effect of interest rate changes on net interest margins and interest rate spreads and to provide growth in net interest income through periods of changing interest rates. QNB’s Asset/Liability and Investment Management Committee (ALCO) is responsible for managing interest rate risk and for evaluating the impact of changing interest rate conditions on net interest income. 62 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS QNB uses computer simulation analysis to measure the sensitivity of projected earnings to changes in interest rates. Simulation takes into account current balance sheet volumes and the scheduled repricing dates instrument level optionality, and maturities of assets and liabilities. It incorporates assumptions for growth, changes in the mix of assets and liabilities, prepayments, and average rates earned and paid. Based on this information, management uses the model to project net interest income under multiple interest rate scenarios. A balance sheet is considered liability sensitive when its liabilities (deposits and borrowings) reprice faster or to a greater extent than its earning assets (loans and securities). A liability sensitive balance sheet will produce relatively less net interest income when interest rates rise and more net interest income when they decline. Based on our simulation analysis, management believes QNB’s interest sensitivity position at March 31, 2015 is liability sensitive. Management expects that market interest rates may gradually increase in the next 12 months, based on the economic environment and policy of the Board of Governors of the Federal Reserve System. The following table shows the estimated impact of changes in interest rates on net interest income as of March 31, 2015 assuming instantaneous rate shocks, and consistent levels of assets and liabilities. Net interest income for the subsequent twelve months is projected to decrease when interest rates are higher than current rates. Estimated Change in Net Interest Income Changes in Interest rates March 31, (in basis points) +300 -12.85 % -11.84 % +200 -8.84 % -7.01 % +100 -5.06 % -3.16 % -100 *N/A *N/A * Certain short-term interest are below 1% Computations of future effects of hypothetical interest rate changes are based on numerous assumptions and should not be relied upon as indicative of actual results. Assets and liabilities may react differently than projected to changes in market interest rates. The interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while rates on other types of assets and liabilities may lag changes in market interest rates. Interest rate shifts may not be parallel. Changes in interest rates can cause substantial changes in the amount of prepayments of loans and mortgage-backed securities, which may in turn affect QNB’s interest rate sensitivity position. Additionally, credit risk may rise if an interest rate increase adversely affects the ability of borrowers to service their debt. QNB is not subject to foreign currency exchange or commodity price risk. At March 31, 2015 QNB did not have any hedging transactions in place such as interest rate swaps, caps or floors. 63 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. The information required in response to this item is set forth in Item 2, above. ITEM 4.CONTROLS AND PROCEDURES We maintain a system of controls and procedures designed to provide reasonable assurance as to the reliability of the consolidated financial statements and other disclosures included in this report, as well as to safeguard assets from unauthorized use or disposition. We evaluated the effectiveness of the design and operation of our disclosure controls and procedures under the supervision and with the participation of management, including our Chief Executive Officer and Chief Financial Officer. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective as of the end of the period covered by this report. No changes were made to our internal control over financial reporting during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 64 QNB CORP. AND SUBSIDIARY PART II. OTHER INFORMATION MARCH 31, 201 5 Item 1. Legal Proceedings No material proceedings. Item 1A. Risk Factors There were no material changes to the Risk Factors described in Item 1A in QNB’s Annual Report on Form 10-K for the period ended December 31, 2014. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plan Maximum Number of Shares that may yet be Purchased Under the Plan January 1, 2015 through January 31, 2015 - - - February 1, 2015 through February 28, 2015 - - - March 1, 2015 through March 31, 2015 - - - Total - - - (1) Transactions are reported as of settlement dates. QNB’s current stock repurchase plan was approved by its Board of Directors and announced on January 24, 2008 and subsequently increased on February 9, 2009. The total number of shares approved for repurchase under QNB’s current stock repurchase plan is 100,000. QNB’s current stock repurchase plan has no expiration date. (5) QNB has no stock repurchase plan that it has determined to terminate or under which it does not intend to make further purchases. Item 3. Default Upon Senior Securities None. Item 4. Mine Safety Disclosures None. Item 5. Other Information None. 65 Item 6. Exhibits Exhibit 3(i) Articles of Incorporation of Registrant, as amended. (Incorporated by reference to Exhibit 3(i) of Registrant's Annual Report on Form 10-K, SEC File No. 0-17706, filed with the Commission on March 13, 2015). Exhibit 3(ii) Bylaws of Registrant, as amended. (Incorporated by reference to Exhibit 3(ii) of Registrant's Annual Report on Form 10-K, SEC File No. 0-17706, filed with the Commission on March 13, 2015). Exhibit 11 Statement Re: Computation of Earnings Per Share. (Included in Part I, Item I, hereof.) Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer The following Exhibits are being furnished* as part of this report: No. Description 101.INS XBRL Instance Document.* 101.SCH XBRL Taxonomy Extension Schema Document.* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.* 101.LAB XBRL Taxonomy Extension Label Linkbase Document.* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.* 101.DEF XBRL Taxonomy Extension Definitions Linkbase Document.* * These interactive data files are being furnished as part of this Quarterly Report, and, in accordance with Rule 402 of Regulation S-T, shall not be deemed filed for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under those sections. 66 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. QNBCorp. Date: May 7, 2015 By: /s/ David W. Freeman David W. Freeman Chief Executive Officer Date: May 7, 2015 By: /s/ Janice McCracken Erkes Janice McCracken Erkes Chief Financial Officer 67
